Exhibit 10.2

 

[g301551ke01i001.gif]

CONSENSUSDOCS 410 STANDARD DESIGN-BUILD AGREEMENT AND GENERAL CONDITIONS BETWEEN
OWNER AND DESIGN-BUILDER (Where the Basis of Payment is the Cost of the Work
Plus a Fee with a Guaranteed Maximum Price) This document was developed through
a collaborative effort of entities representing a wide cross-section of the
construction industry. The organizations endorsing this document believe it
represents a fair and reasonable consensus among the collaborating parties of
allocation of risk and responsibilities In an effort to appropriately balance
the critical interests and concerns of all project participants. These endorsing
organizations recognize and understand that users of this document must review
and adapt this document to meet their particular needs, the specific
requirements of the project, and applicable laws. Users are encouraged to
consult legal, Insurance and surety advisors before modifying or completing this
document. Further Information on this document and the perspectives of endorsing
organizations Is available In the ConsensusDOCS Guidebook. TABLE OF ARTICLES 1.
AGREEMENT 2 GENERAL PROVISIONS 3. DESIGN-BUILDER’S RESPONSIBILITIES 4. OWNER’S
RESPONSIBILITIES 5. SUBCONTRACTS 6. TIME 7 COMPENSATION 8. COST OF THE WORK
IMPORTANT: A vertical line in the margin indicates a change has been made to the
original text. Prior to signing, recipients may wish to request from the party
producing the document a “redlined” version Indicating changes to the original
text. Consultation with legal and Insurance counsel and careful review of the
entire document are strongly encouraged. ConsensusDOCS 410 • STANDARD
DESIGN-BUILD AGREEMENT AND GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER
(Cost of the Work Plus a Fee with a GMP) Copyright© 2011, ConsensusDOCS LLC. AN
INDIVIDUAL PURCHASE OF THIS DOCUMENT PERMITS THE USER TO PRINT ONE CONTRACT FOR
ONE PROJECT ONLY. YOU MAY ONLY MAKE COPIES OF A COMPLETED DOCUMENT FOR
DISTRIBUTION TO PARTIES IN DIRECT CONNECTION WITH THE SPECIFIC CONSTRUCTION
PROJECT. ANY OTHER USES, INCLUDING COPYING THE DOCUMENT, ARE STRICTLY
PROHIBITED. 1

 


[g301551ke01i002.gif]

9. CHANGES IN THE WORK 10. PAYMENT FOR CONSTRUCTION PHASE SERVICES 11.
INDEMNITY, INSURANCE, BONDS, AND WAIVER OF SUBROGATION 12. SUSPENSION AND
TERMINATION OF THE AGREEMENT AND OWNER’S RIGHT TO PERFORM DESIGN-BUILDER’S
RESPONSIBILITIES 13. DISPUTE RESOLUTION 14. MISCELLANEOUS PROVISIONS 15.
EXISTING CONTRACT DOCUMENTS AMENDMENT NO. 1 This Agreement has important legal
and insurance consequences. Consultations with an attorney and with surety
consultants are encouraged with respect to Iis completion or modification. Notes
indicate where information Is to be Inserted to complete this Agreement. ARTICLE
1 AGREEMENT This Agreement Is made this 14th day of November In the year 2011,
by and between the OWNER NEWLINK GENETICS CORPORATION 2901 South Loop Drive,
Suite 3900 Ames, Iowa 50010 and the DESIGN-BUILDER STORY CONSTRUCTION CO. 300
South Bell Avenue Ames, Iowa 50010-1668 for services In connection with the
following PROJECT: New tenant improvement space of approximately 14,000 sq. fl.
of Labs and Offices in Building 5, Phase 4, at the Iowa State University
Research Park. Notice to the Parties shall be given at the above addresses.
IMPORTANT: A vertical line in the margin indicates a change has been made to the
original text. Prior to signing, recipients may wish to request from the party
producing the document a “redlined” version Indicating changes to the original
text. Consultation with legal and insurance counsel and careful review of the
entire document are strongly encouraged. ConsensusDOCS 410 • STANDARD
DESIGN-BUILD AGREEMENT AND GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER
(Cost of the Work Plus a Fee with a GMP) Copyright© 2011, ConsensusDOCS LLC. AN
INDIVIDUAL PURCHASE OF THIS DOCUMENT PERMITS THE USER TO PRINT ONE CONTRACT FOR
ONE PROJECT ONLY. YOU MAY ONLY MAKE COPIES OF A COMPLETED DOCUMENT FOR
DISTRIBUTION TO PARTIES IN DIRECT CONNECTION WITH THE SPECIFIC CONSTRUCTION
PROJECT. ANY OTHER USES, INCLUDING COPYING THE DOCUMENT, ARE STRICTLY
PROHIBITED. 2

 


[g301551ke01i003.gif]

ARTICLE 2 GENERAL PROVISIONS 2.1 TEAM RELATIONSHIP The Owner and the
Design-Builder agree to proceed with the Project on the basis of trust, good
faith and fair dealing and shall take all actions reasonably necessary to
perform this Agreement in an economical and timely manner, including
consideration of design modifications and alternative materials or equipment
that will permit the Work to be constructed within the Guaranteed Maximum Price
(GMP) and by the Dates of Substantial Completion and Final Completion if they
are established by Amendment No. 1. The Design-Builder agrees to procure or
furnish, as permitted by the law of the State in which the Project is located,
the design phase services and construction phase services as set forth below.
2.1.1 The Design-Builder represents that it is an independent contractor and
that it is familiar with the type of work it is undertaking. 2.1.2 Neither the
Design-Builder nor any of its agents or employees shall act on behalf of or in
the name of the Owner unless authorized in writing by the Owner’s
Representative. 2.1.3 The Owner and the Design-Builder shall perform their
obligations with integrity, ensuring at a minimum that: 2.1.3.1 conflicts of
interest shall be avoided or disclosed promptly to the other Party; and 2.1.3.2
The Design-Builder and the Owner warrant that they have not and shall not pay
nor receive any contingent fees or gratuities to or from the other Party,
including their agents, officers and employees, Subcontractors or others for
whom they may be liable, to secure preferential treatment. 2.2
ARCHITECT/ENGINEER Architectural and engineering services shall be procured from
licensed, independent design professionals retained by the Design-Builder or
furnished by licensed employees of the Design-Builder, as permitted by the law
of the State in which the Project is located. The person or entity providing
architectural and engineering services shall be referred to as the Design
Professional. If the Design Professional is an independent design professional,
the architectural and engineering services shall be procured pursuant to a
separate agreement between the Design-Builder and the Design Professional. The
Design Professional for the Project is Story Design Ltd. 2.3 EXTENT OF AGREEMENT
This Agreement is solely for the benefit of the Parties, represents the entire
and integrated agreement between the Parties, and supersedes all prior
negotiations, representations or agreements, either written or oral. The Owner
and the Design-Builder agree to look solely to each other with respect to the
performance of the Agreement. The Agreement and each and every provision is for
the exclusive benefit of the Owner and the Design-Builder and not for the
benefit of any third party nor any third party beneficiary, except to the extent
expressly provided in the Agreement. 2.4 DEFINITIONS 2.4.1 The Contract
Documents consist of: a. Change Orders and written amendments to this Agreement
including exhibits and appendices, signed by both the Owner and the
Design-Builder, including Amendment No. 1 if executed; b. this Agreement except
for the existing Contract Documents set forth in item e. below; c. the most
current documents approved by the Owner pursuant to Subparagraph 3.1.4, 3.1.6 or
3.1.7; d. the information provided by the Owner pursuant to Clause 4.1.2.1;
IMPORTANT: A vertical line in the margin indicates a change has been made to the
original text. Prior to signing, recipients may wish to request from the party
producing the document a “redlined” version Indicating changes to the original
text. Consultation with legal and insurance counsel and careful review of the
entire document are strongly encouraged. ConsensusDOCS 410 • STANDARD
DESIGN-BUILD AGREEMENT AND GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER
(Cost of the Work Plus a Fee with a GMP) Copyright© 2011, ConsensusDOCS LLC. AN
INDIVIDUAL PURCHASE OF THIS DOCUMENT PERMITS THE USER TO PRINT ONE CONTRACT FOR
ONE PROJECT ONLY. YOU MAY ONLY MAKE COPIES OF A COMPLETED DOCUMENT FOR
DISTRIBUTION TO PARTIES IN DIRECT CONNECTION WITH THE SPECIFIC CONSTRUCTION
PROJECT. ANY OTHER USES, INCLUDING COPYING THE DOCUMENT, ARE STRICTLY
PROHIBITED. 3

 


[g301551ke01i004.gif]

e. the Contract Documents in existence at the time of execution of this
Agreement which are set forth in Article 15; and f. the Owner’s Program provided
pursuant to Subparagraph 4.1.1. In case of any inconsistency, conflict or
ambiguity among the Contract Documents, the documents shall govern in the order
in which they are listed above. 2.4.2 The term Day shall mean calendar day,
unless otherwise specifically defined. 2.4.3 Design-Builder’s Fee means the
compensation paid to the Design-Builder for salaries and other mandatory or
customary compensation of the Design-Builder’s employees at its principal and
branch offices except employees listed in Subparagraph 8.2.2, general and
administrative expenses of the Design-Builder’s principal and branch offices
other than the field office, and the Design-Builder’s capital expenses,
including interest on the Design-Builder’s capital employed for the Work, and
profit. 2.4.4 Defective Work is any portion of the Work not in conformance with
the Contract Documents as more fully described in Paragraph 3.7. 2.4.5 The term
Fast-track means accelerated scheduling which involves commencing construction
prior to the completion of drawings and specifications and then using means such
as bid packages and efficient coordination to compress the overall schedule.
2.4.6 Final Completion occurs on the date when the Design-Builder’s obligations
under this Agreement are complete and accepted by the Owner and final payment
becomes due and payable. 2.4.7 A Material Supplier is a party or entity retained
by the Design-Builder to provide material and equipment for the Work. 2.4.8
Others means other contractors and all persons at the Worksite who are not
employed by Design-Builder, its Subcontractors or Material Suppliers. 2.4.9 The
term Overhead shall mean 1) payroll costs and other compensation of Constructor
employees in the Constructor’s principal and branch offices; 2) general and
administrative expenses of the Constructor’s principal and branch offices
including deductibles paid on any insurance policy, charges against the
Constructor for delinquent payments, and costs related to the correction of
defective work; and 3) the Constructor’s capital expenses, including interest on
capital used for the Work. 2.4.10 The Owner is the person or entity identified
as such in this Agreement and includes the Owner’s Representative. 2.4.11 The
Owner’s Program is an initial description of the Owner’s objectives, that may
include budget and time criteria, space requirements and relationships,
flexibility and expandability requirements, special equipment and systems, and
site requirements. 2.4.12 The Project, as identified in Article 1, is the
building, facility or other improvements for which the Design-Builder is to
perform the Work under this Agreement. It may also include improvements to be
undertaken by the Owner or Others. 2.4.13 A Subcontractor is a party or entity
retained by the Design-Builder as an independent contractor to provide the
onsite labor, materials, equipment or services necessary to complete a specific
portion of the Work. The term Subcontractor does not include the Design
Professional or any separate contractor employed by the Owner or any separate
contractor’s subcontractors. 2.4.14 Substantial Completion of the Work, or of a
designated portion, occurs on the date when the Design-Builder’s obligations are
sufficiently complete in accordance with the Contract Documents so that the
Owner may occupy or utilize the Project, or a designated portion, for the use
for which it is IMPORTANT: A vertical line in the margin indicates a change has
been made to the original text. Prior to signing, recipients may wish to request
from the party producing the document a “redlined” version Indicating changes to
the original text. Consultation with legal and insurance counsel and careful
review of the entire document are strongly encouraged. ConsensusDOCS 410 •
STANDARD DESIGN-BUILD AGREEMENT AND GENERAL CONDITIONS BETWEEN OWNER AND
DESIGN-BUILDER (Cost of the Work Plus a Fee with a GMP) Copyright© 2011,
ConsensusDOCS LLC. AN INDIVIDUAL PURCHASE OF THIS DOCUMENT PERMITS THE USER TO
PRINT ONE CONTRACT FOR ONE PROJECT ONLY. YOU MAY ONLY MAKE COPIES OF A COMPLETED
DOCUMENT FOR DISTRIBUTION TO PARTIES IN DIRECT CONNECTION WITH THE SPECIFIC
CONSTRUCTION PROJECT. ANY OTHER USES, INCLUDING COPYING THE DOCUMENT, ARE
STRICTLY PROHIBITED. 4

 


[g301551ke01i005.gif]

intended, without unscheduled disruption, in accordance with Paragraph 10.4. The
issuance of a Certificate of Occupancy is not a prerequisite for Substantial
Completion if the Certificate of Occupancy cannot be obtained due to factors
beyond the Design-Builder’s control. This date shall be confirmed by a
Certificate of Substantial Completion signed by the Owner and the
Design-Builder. The Certificate shall state the respective responsibilities of
the Owner and the Design-Builder for security, maintenance, heat, utilities, or
damage to the Work, and insurance. The Certificate shall also list the items to
be completed or corrected, and establish the time for their completion and
correction, within the time frame, if any, established in Amendment No. 1 for
the Date of Final Completion. 2.4.15 A Sub-subcontractor is a party or entity
who has an agreement with a Subcontractor to perform any portion of the
Subcontractor’s work. 2.4.16 Terrorism means a violent act, or an act that is
dangerous to human life, property or infrastructure, that is committed by an
individual or individuals and that appears to be part of an effort to coerce a
civilian population or to influence the policy or affect the conduct of any
government by coercion. Terrorism includes, but is not limited to, any act
certified by the United States Secretary of Treasury as an act of terrorism
pursuant to the Terrorism Risk Insurance Act, as amended. 2.4.17 The Work is the
Design Phase services procured or furnished in accordance with Paragraph 3.1,
the GMP Proposal provided in accordance with Paragraph 3.2, the Construction
Phase services provided in accordance with Paragraph 3.3, Additional services
that may be provided in accordance with Paragraph 3.9, and other services which
are necessary to complete the Project in accordance with and reasonably
inferable from the Contract Documents. 2.4.18 Worksite means the geographical
area at the location mentioned in Article 1 where the Work is to be performed.
ARTICLE 3 DESIGN-BUILDER’S RESPONSIBILITIES The Design-Builder shall be
responsible for procuring or furnishing the design and for the construction of
the Work consistent with the Owner’s Program, as such Program may be modified by
the Owner during the course of the Work. The Design-Builder shall exercise
reasonable skill and judgment in the performance of its services consistent with
the team relationship described in Paragraph 2.1, but does not warrant nor
guarantee schedules and estimates other than those that are part of the GMP
proposal. The Design-Builder and the Owner may establish a Fast-track approach
to the design and construction services necessary to complete the Project. Such
agreement establishing a Fast-track approach and the Schedule of the Work shall
be included as an exhibit to this Agreement. In the absence of such agreement,
the Parties shall proceed in accordance with Paragraphs 3.1 and 3.3 below. 3.1
DESIGN PHASE SERVICES 3.1.1 PRELIMINARY EVALUATION The Design-Builder shall
review the Owner’s Program to ascertain the requirements of the Project and
shall verify such requirements with the Owner. The Design-Builder’s review shall
also provide to the Owner a preliminary evaluation of the site with regard to
access, traffic, drainage, parking, building placement and other considerations
affecting the building, the environment and energy use, as well as information
regarding applicable governmental laws, regulations and requirements. The
Design-Builder shall also propose alternative architectural, civil, structural,
mechanical, electrical and other systems for review by the Owner, to determine
the most desirable approach on the basis of cost, technology, quality and speed
of delivery. The Design-Builder will also review existing test reports but will
not undertake any independent testing nor be required to furnish types of
information derived from such testing in its Preliminary Evaluation. Based
IMPORTANT: A vertical line in the margin indicates a change has been made to the
original text. Prior to signing, recipients may wish to request from the party
producing the document a “redlined” version Indicating changes to the original
text. Consultation with legal and insurance counsel and careful review of the
entire document are strongly encouraged. ConsensusDOCS 410 • STANDARD
DESIGN-BUILD AGREEMENT AND GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER
(Cost of the Work Plus a Fee with a GMP) Copyright© 2011, ConsensusDOCS LLC. AN
INDIVIDUAL PURCHASE OF THIS DOCUMENT PERMITS THE USER TO PRINT ONE CONTRACT FOR
ONE PROJECT ONLY. YOU MAY ONLY MAKE COPIES OF A COMPLETED DOCUMENT FOR
DISTRIBUTION TO PARTIES IN DIRECT CONNECTION WITH THE SPECIFIC CONSTRUCTION
PROJECT. ANY OTHER USES, INCLUDING COPYING THE DOCUMENT, ARE STRICTLY
PROHIBITED. 5

 


[g301551ke01i006.gif]

upon its review and verification of the Owner’s Program and other relevant
information the Design-Builder shall provide a Preliminary Evaluation of the
Projects feasibility for the Owner’s acceptance. The Design-Builder’s
Preliminary Evaluation shall specifically identify any deviations from the
Owner’s Program. 3.1.2 PRELIMINARY SCHEDULE The Design-Builder shall prepare a
preliminary schedule of the Work. The Owner shall provide written approval of
milestone dates established in the preliminary schedule of the Work. The
schedule shall show the activities of the Owner, the Design Professional and the
Design-Builder necessary to meet the Owner’s completion requirements. The
schedule shall be updated periodically with the level of detail for each
schedule update reflecting the information then available. If an update
indicates that a previously approved schedule will not be met, the
Design-Builder shall recommend corrective action to the Owner in writing. 3.1.3
PRELIMINARY ESTIMATE When sufficient Project information has been identified,
the Design-Builder shall prepare for the Owner’s acceptance a preliminary
estimate utilizing area, volume or similar conceptual estimating techniques. The
estimate shall be updated periodically with the level of detail for each
estimate update reflecting the information then available. If the preliminary
estimate or any update exceeds the Owner’s budget, the Design-Builder shall make
recommendations to the Owner. 3.1.4 SCHEMATIC DESIGN DOCUMENTS The
Design-Builder shall submit for the Owner’s written approval Schematic Design
Documents, based on the agreed upon Preliminary Evaluation. Schematic Design
Documents shall include drawings, outline specifications and other conceptual
documents illustrating the Projects basic elements, scale, and their
relationship to the Worksite. One set of these documents shall be furnished to
the Owner. When the Design-Builder submits the Schematic Design Documents the
Design-Builder shall identify in writing all material changes and deviations
that have taken place from the Design-Builder’s Preliminary Evaluation, schedule
and estimate. The Design-Builder shall update the preliminary schedule and
estimate based on the Schematic Design Documents. 3.1.5 PLANNING PERMITS The
Design-Builder shall obtain and the Owner shall pay for all planning permits
necessary for the construction of the Project. 3.1.6 DESIGN DEVELOPMENT
DOCUMENTS The Design-Builder shall submit for the Owner’s written approval
Design Development Documents based on the approved Schematic Design Documents.
The Design Development Documents shall further define the Project including
drawings and outline specifications fixing and describing the Project size and
character as to site utilization, and other appropriate elements incorporating
the structural, architectural, mechanical and electrical systems. One set of
these documents shall be furnished to the Owner. When the Design-Builder submits
the Design Development Documents, the Design-Builder shall identify in writing
all material changes and deviations that have taken place from the Schematic
Design Documents. The Design-Builder shall update the schedule and estimate
based on the Design Development Documents. 3.1.7 CONSTRUCTION DOCUMENTS The
Design-Builder shall submit for the Owner’s written approval Construction
Documents based on the approved Design Development Documents. The Construction
Documents shall set forth in detail the requirements for construction of the
Work, and shall consist of drawings and specifications based upon codes, laws
and regulations enacted at the time of their preparation. When the
Design-Builder submits the Construction Documents, the Design-Builder shall
identify in writing all material changes and deviations that have taken place
from the Design Development Documents. Construction shall be in accordance with
these approved Construction Documents. One set of these documents shall be
furnished to the Owner prior to commencement of construction. If a GMP has not
been established, the Design-Builder shall prepare a further update of the
schedule and estimate based on the Construction Documents. IMPORTANT: A vertical
line in the margin indicates a change has been made to the original text. Prior
to signing, recipients may wish to request from the party producing the document
a “redlined” version Indicating changes to the original text. Consultation with
legal and insurance counsel and careful review of the entire document are
strongly encouraged. ConsensusDOCS 410 • STANDARD DESIGN-BUILD AGREEMENT AND
GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER (Cost of the Work Plus a Fee
with a GMP) Copyright© 2011, ConsensusDOCS LLC. AN INDIVIDUAL PURCHASE OF THIS
DOCUMENT PERMITS THE USER TO PRINT ONE CONTRACT FOR ONE PROJECT ONLY. YOU MAY
ONLY MAKE COPIES OF A COMPLETED DOCUMENT FOR DISTRIBUTION TO PARTIES IN DIRECT
CONNECTION WITH THE SPECIFIC CONSTRUCTION PROJECT. ANY OTHER USES, INCLUDING
COPYING THE DOCUMENT, ARE STRICTLY PROHIBITED. 6

 


[g301551ke01i007.gif]

3.1.8 OWNERSHIP OF DOCUMENTS 3.1.8.1 OWNERSHIP OF TANGIBLE DOCUMENTS The Owner
shall receive ownership of the property rights, except for copyrights, of all
documents, drawings, specifications, electronic data and information
(hereinafter “Documents”) prepared, provided or procured by the Design-Builder,
its Design Professional, Subcontractors or consultants and distributed to the
Owner for this Project, upon the making of final payment to the Design-Builder
or, in the event of termination under Article 12, upon payment for all sums due
to Design-Builder pursuant to Article 12. 3.1.8.2 COPYRIGHT The Parties agree
that Owner shall not obtain ownership of the copyright of all Documents. The
Owner’s acquisition of the copyright for all Documents shall be subject to the
making of payments as required by Paragraph 3.1.8.1 and the payment of the fee
reflecting the agreed value of the copyright set forth below: If the Parties
have not made a selection to transfer copyright interests in the Documents, the
copyright shall remain with the Design-Builder. 3.1.8.3 USE OF DOCUMENTS IN
EVENT OF TERMINATION In the event of a termination of this Agreement pursuant to
Article 12, the Owner shall have the right to use, to reproduce, and to make
derivative works of the Documents to complete the Project, regardless of whether
there has been a transfer of copyright under Subparagraph 3.1.8.2, provided
payment has been made pursuant to Paragraph 3.1.8.1. 3.1.8.4 OWNER’S USE OF
DOCUMENTS AFTER COMPLETION OF PROJECT After completion of the Project, the Owner
may reuse, reproduce or make derivative works from the Documents solely for the
purposes of maintaining, renovating, remodeling or expanding the Project at the
Worksite. The Owner’s use of the Documents without the Design-Builder’s
involvement or on other projects is at the Owner’s sole risk, except for the
Design-Builder’s indemnification obligations pursuant to Paragraph 11.6, and the
Owner shall indemnify and hold harmless the Design-Builder, its Design
Professional, Subcontractors and consultants, and the agents, officers,
directors and employees of each of them, from and against any and all claims,
damages, losses, costs and expenses, including reasonable attorneys’ fees and
costs, arising out of or resulting from such any prohibited use. 3.1.8.5
DESIGN-BUILDER’S USE OF DOCUMENTS Where the Design-Builder has transferred its
copyright interest in the Documents under Subparagraph 3.1.8.1, the
Design-Builder may reuse Documents prepared by it pursuant to this Agreement in
its practice, but only in their separate constituent parts and not as a whole.
3.1.8.6 The Design-Builder shall obtain from its Design Professional,
Subcontractors and consultants rights and rights of use that correspond to the
rights given by the Design-Builder to the Owner in this Agreement, and the
Design-Builder shall provide evidence that such rights have been secured. 3.2
GUARANTEED MAXIMUM PRICE (GMP) 3.2.1 GMP PROPOSAL At such time as the Owner and
the Design-Builder jointly agree, the Design-Builder shall submit a GMP Proposal
in a format acceptable to the Owner. Unless the Parties mutually agree
otherwise, the GMP shall be the sum of the estimated Cost of the Work as defined
in Article 8 and the Design-Builder’s Fee as defined in Article 7. The GMP is
subject to modification as provided in Article 9. The Design-Builder does not
guarantee any specific line item provided as part of the GMP, but agrees that it
will be responsible for paying all costs of completing the Work which exceed the
GMP, as adjusted in accordance with this Agreement. IMPORTANT: A vertical line
in the margin indicates a change has been made to the original text. Prior to
signing, recipients may wish to request from the party producing the document a
“redlined” version Indicating changes to the original text. Consultation with
legal and insurance counsel and careful review of the entire document are
strongly encouraged. ConsensusDOCS 410 • STANDARD DESIGN-BUILD AGREEMENT AND
GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER (Cost of the Work Plus a Fee
with a GMP) Copyright© 2011, ConsensusDOCS LLC. AN INDIVIDUAL PURCHASE OF THIS
DOCUMENT PERMITS THE USER TO PRINT ONE CONTRACT FOR ONE PROJECT ONLY. YOU MAY
ONLY MAKE COPIES OF A COMPLETED DOCUMENT FOR DISTRIBUTION TO PARTIES IN DIRECT
CONNECTION WITH THE SPECIFIC CONSTRUCTION PROJECT. ANY OTHER USES, INCLUDING
COPYING THE DOCUMENT, ARE STRICTLY PROHIBITED. 7

 


[g301551ke01i008.gif]

3.2.1.1 If the Design-Build Documents are not complete at the time the GMP
Proposal is submitted to the Owner, the Design-Builder shall provide in the GMP
for further development of the Design-Build Documents consistent with the
Owner’s Program. Such further development does not include changes in scope,
systems, kinds and quality of materials, finishes or equipment, all of which if
required, shall be incorporated by Change Order. 3.2.2 BASIS OF GUARANTEED
MAXIMUM PRICE The Design-Builder shall include with the GMP Proposal a written
statement of its basis, which shall include: 3.2.2.1 a list of the drawings and
specifications, including all addenda, which were used in preparation of the GMP
Proposal; 3.2.2.2 a list of allowances and a statement of their basis; 3.2.2.3 a
list of the assumptions and clarifications made by the Design-Builder in the
preparation of the GMP Proposal to supplement the information contained in the
drawings and specifications; 3.2.2.4 the Date of Substantial Completion or the
Date of Final Completion upon which the proposed GMP is based, and the Schedule
of Work upon which the Date of Substantial Completion or the Date of Final
Completion is based; 3.2.2.5 a schedule of applicable alternate prices; 3.2.2.6
a schedule of applicable unit prices; 3.2.2.7 a statement of Additional services
included, if any; 3.2.2.8 the time limit for acceptance of the GMP proposal;
3.2.2.9 the Design-Builder’s Contingency as provided in Subparagraph 3.2.7;
3.2.2.10 a statement of any work to be self-performed by the Design-Builder; and
3.2.2.11 a statement identifying all patented or copyrighted materials, methods
or systems selected by the Design-Builder and incorporated in the Work that are
likely to require the payment of royalties or license fees. 3.2.3 REVIEW AND
ADJUSTMENT TO GMP PROPOSAL The Design-Builder shall meet with the Owner to
review the GMP Proposal. In the event that the Owner has any comments relative
to the GMP Proposal, or finds any inconsistencies or inaccuracies in the
information presented, it shall give prompt written notice of such comments or
findings to the Design-Builder, who shall make appropriate adjustments to the
GMP, its basis or both. 3.2.4 ACCEPTANCE OF GMP PROPOSAL Upon acceptance by the
Owner of the GMP Proposal, as may be amended by the Design-Builder in accordance
with Subparagraph 3.2.3, the GMP and its basis shall be set forth in Amendment
No. 1. The GMP and the Date of Substantial Completion or the Date of Final
Completion shall be subject to modification in Article 9. 3.2.5 FAILURE TO
ACCEPT THE GMP PROPOSAL Unless the Owner accepts the GMP Proposal in writing on
or before the date specified in the GMP Proposal for such acceptance and so
notifies the Design-Builder, the GMP Proposal shall not be effective. If the
Owner fails to accept the GMP Proposal, or rejects the GMP Proposal, the Owner
shall have the right to: 3.2.5.1 Suggest modifications to the GMP Proposal. If
such modifications are accepted in writing by Design-Builder, the GMP Proposal
shall be deemed accepted in accordance with Subparagraph 3.2.4; IMPORTANT: A
vertical line in the margin indicates a change has been made to the original
text. Prior to signing, recipients may wish to request from the party producing
the document a “redlined” version Indicating changes to the original text.
Consultation with legal and insurance counsel and careful review of the entire
document are strongly encouraged. ConsensusDOCS 410 • STANDARD DESIGN-BUILD
AGREEMENT AND GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER (Cost of the
Work Plus a Fee with a GMP) Copyright© 2011, ConsensusDOCS LLC. AN INDIVIDUAL
PURCHASE OF THIS DOCUMENT PERMITS THE USER TO PRINT ONE CONTRACT FOR ONE PROJECT
ONLY. YOU MAY ONLY MAKE COPIES OF A COMPLETED DOCUMENT FOR DISTRIBUTION TO
PARTIES IN DIRECT CONNECTION WITH THE SPECIFIC CONSTRUCTION PROJECT. ANY OTHER
USES, INCLUDING COPYING THE DOCUMENT, ARE STRICTLY PROHIBITED. 8

 


[g301551ke01i009.gif]

3.2.5.2 Direct the Design-Builder to proceed on the basis of reimbursement as
provided in Articles 7 and 8 without a GMP, in which case all references in this
Agreement to the GMP shall not be applicable; or 3.2.5.3 Terminate the Agreement
for convenience in accordance with Paragraph 12.3. In the absence of a GMP the
Parties may establish a Date of Substantial Completion or a Date of Final
Completion. 3.2.6 PRE-GMP WORK Prior to the Owner’s acceptance of the GMP
Proposal, the Design-Builder shall not incur any cost to be reimbursed as part
of the Cost of the Work, except as provided in this Agreement or as the Owner
may specifically authorize in writing. 3.2.7 DESIGN-BUILDER’S CONTINGENCY The
GMP Proposal will contain, as part of the estimated Cost of the Work, the
Design-Builder’s Contingency, a sum mutually agreed upon and monitored by the
Design-Builder and the Owner to cover costs which are properly reimbursable as a
Cost of the Work but are not the basis for a Change Order. The Design-Builder’s
Contingency shall not be used for changes in scope or for any item that would be
the basis for an increase in the GMP. The Design-Builder shall provide the Owner
with an accounting of charges against the Design-Builder’s Contingency. 3.2.8
COST REPORTING The Design-Builder shall keep such full and detailed accounts as
are necessary for proper financial management under this Agreement. The
Design-Builder shall maintain a complete set of all books and records prepared
or used by the Design-Builder with respect to the Project. The Design-Builder’s
records supporting its performance and billings under this Agreement shall be
current, complete and accurate and maintained according to Generally Accepted
Accounting Principles. The Owner shall be afforded reasonable access during
normal business hours to all the Design-Builder’s records, books,
correspondence, instructions, drawings, receipts, vouchers, memoranda and
similar data relating to this Agreement. The Design-Builder shall preserve all
such records for a period of three years after the final payment or longer where
required by law. 3.2.8.1 The Design-Builder agrees to use reasonable skill and
judgment in the preparation of cost estimates and Schedule of the Work, but does
not warrant or guarantee them. 3.3 CONSTRUCTION PHASE SERVICES 3.3.1 The
Construction Phase will commence upon the issuance by the Owner of a written
notice to proceed with construction. If construction commences prior to
execution of Amendment No. 1, the Design-Builder shall prepare for the Owner’s
written approval a list of the documents that are applicable to the part of the
Work which the Owner has authorized, which list shall be included in the Owner’s
written notice to proceed. 3.3.2 In order to complete the Work, the
Design-Builder shall provide all necessary construction supervision, inspection,
construction equipment, labor, materials, tools, and subcontracted items. 3.3.3
The Design-Builder shall give all notices and comply with all laws and
ordinances legally enacted at the date of execution of the Agreement which
govern the proper performance of the Work. 3.3.4 The Design-Builder shall obtain
and the Owner shall pay for the building permits necessary for the construction
of the Project. 3.3.5 The Design-Builder shall provide periodic written reports
to the Owner on the progress of the Work in such detail as is required by the
Owner and as agreed to by the Owner and the Design-Builder. IMPORTANT: A
vertical line in the margin indicates a change has been made to the original
text. Prior to signing, recipients may wish to request from the party producing
the document a “redlined” version Indicating changes to the original text.
Consultation with legal and insurance counsel and careful review of the entire
document are strongly encouraged. ConsensusDOCS 410 • STANDARD DESIGN-BUILD
AGREEMENT AND GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER (Cost of the
Work Plus a Fee with a GMP) Copyright© 2011, ConsensusDOCS LLC. AN INDIVIDUAL
PURCHASE OF THIS DOCUMENT PERMITS THE USER TO PRINT ONE CONTRACT FOR ONE PROJECT
ONLY. YOU MAY ONLY MAKE COPIES OF A COMPLETED DOCUMENT FOR DISTRIBUTION TO
PARTIES IN DIRECT CONNECTION WITH THE SPECIFIC CONSTRUCTION PROJECT. ANY OTHER
USES, INCLUDING COPYING THE DOCUMENT, ARE STRICTLY PROHIBITED. 9

 


[g301551ke01i010.gif]

3.3.6 The Design-Builder shall develop a system of cost reporting for the Work,
including regular monitoring of actual costs for activities in progress and
estimates for uncompleted tasks and proposed changes in the Work. The reports
shall be presented to the Owner at mutually agreeable intervals. 3.3.7 The
Design-Builder shall regularly remove debris and waste materials at the Worksite
resulting from the Work. Prior to discontinuing Work in an area, the
Design-Builder shall clean the area and remove all rubbish and its construction
equipment, tools, machinery, waste and surplus materials. The Design-Builder
shall minimize and confine dust and debris resulting from construction
activities. At the completion of the Work, the Design-Builder shall remove from
the Worksite all construction equipment, tools, surplus materials, waste
materials and debris. 3.3.8 The Design-Builder shall prepare and submit to the
Owner: final marked-up as-built drawings in general documenting how the various
elements of the Work including changes were actually constructed or installed,
or as defined by the Parties by attachment to this Agreement. 3.4 SCHEDULE OF
THE WORK The Design-Builder shall prepare and submit a Schedule of Work for the
Owner’s acceptance and written approval as to milestone dates. This schedule
shall indicate the dates for the start and completion of the various stages of
the Work, including the dates when information and approvals are required from
the Owner. The Schedule shall be revised as required by the conditions of the
Work. 3.5 SAFETY OF PERSONS AND PROPERTY 3.5.1 SAFETY PRECAUTIONS AND PROGRAMS
The Design-Builder shall have overall responsibility for safety precautions and
programs in the performance of the Work. While the provisions of this Paragraph
establish the responsibility for safety between the Owner and the
Design-Builder, they do not relieve Subcontractors of their responsibility for
the safety of persons or property in the performance of their work, nor for
compliance with the provisions of applicable laws and regulations. 3.5.2 The
Design-Builder shall seek to avoid injury, loss or damage to persons or property
by taking reasonable steps to protect: 3.5.2.1 its employees and other persons
at the Worksite; 3.5.2.2 materials, supplies and equipment stored at the
Worksite for use in performance of the Work; and 3.5.2.3 the Project and all
property located at the Worksite and adjacent to work areas, whether or not said
property or structures are part of the Project or involved in the Work. 3.5.3
DESIGN-BUILDER’S SAFETY REPRESENTATIVE The Design-Builder shall designate an
individual at the Worksite in the employ of the Design-Builder who shall act as
the Design-Builder’s designated safety representative with a duty to prevent
accidents. Unless otherwise identified by the Design-Builder in writing to the
Owner, the designated safety representative shall be the Design-Builder’s
project superintendent. The Design-Builder will report immediately in writing
all accidents and injuries occurring at the Worksite to the Owner. When the
Design-Builder is required to file an accident report with a public authority,
the Design-Builder shall furnish a copy of the report to the Owner. 3.5.4 The
Design-Builder shall provide the Owner with copies of all notices required of
the Design-Builder by law or regulation. The Design-Builder’s safety program
shall comply with the requirements of governmental and quasi-governmental
authorities having jurisdiction over the Work. 3.5.5 Damage or loss not insured
under property insurance which may arise from the performance of the Work, to
the extent of the negligence attributed to such acts or omissions of the
Design-Builder, IMPORTANT: A vertical line in the margin indicates a change has
been made to the original text. Prior to signing, recipients may wish to request
from the party producing the document a “redlined” version Indicating changes to
the original text. Consultation with legal and insurance counsel and careful
review of the entire document are strongly encouraged. ConsensusDOCS 410 •
STANDARD DESIGN-BUILD AGREEMENT AND GENERAL CONDITIONS BETWEEN OWNER AND
DESIGN-BUILDER (Cost of the Work Plus a Fee with a GMP) Copyright© 2011,
ConsensusDOCS LLC. AN INDIVIDUAL PURCHASE OF THIS DOCUMENT PERMITS THE USER TO
PRINT ONE CONTRACT FOR ONE PROJECT ONLY. YOU MAY ONLY MAKE COPIES OF A COMPLETED
DOCUMENT FOR DISTRIBUTION TO PARTIES IN DIRECT CONNECTION WITH THE SPECIFIC
CONSTRUCTION PROJECT. ANY OTHER USES, INCLUDING COPYING THE DOCUMENT, ARE
STRICTLY PROHIBITED. 10

 


[g301551ke03i001.gif]

or anyone for whose acts the Design-Builder may be liable, shall be promptly
remedied by the Design-Builder. Damage or loss attributable to the acts or
omissions of the Owner or Others and not to the Design-Builder shall be promptly
remedied by the Owner.  3.5.6 If the Owner deems any part of the Work or
Worksite unsafe, the Owner, without assuming responsibility for the
Design-Builder’s safety program, may require the Design-Builder to stop
performance of the Work or take corrective measures satisfactory to the Owner,
or both. If the Design-Builder does not adopt corrective measures, the Owner may
perform them and reduce by the costs of the corrective measures the amount of
the GMP, or in the absence of a GMP, the Cost of the Work as provided in Article
8. The Design-Builder agrees to make no claim for damages, for an increase in
the GMP, compensation for Design Phase services, the Design-Builder’s Fee or the
Date of Substantial Completion or the Date of Final Completion based on the
Design-Builder’s compliance with the Owner’s reasonable request. 3.6 HAZARDOUS
MATERIALS 3.6.1 A Hazardous Material is any substance or material identified now
or in the future as hazardous under any federal, state or local law or
regulation, or any other substance or material which may be considered hazardous
or otherwise subject to statutory or regulatory requirements governing handling,
disposal or clean-up. The Design-Builder shall not be obligated to commence or
continue work until all Hazardous Material discovered at the Worksite has been
removed, rendered or determined to be harmless by the Owner as certified by an
independent testing laboratory approved by the appropriate government agency.
3.6.2 If after the commencement of the Work, Hazardous Material is discovered at
the Project, the Design-Builder shall be entitled to immediately stop Work in
the affected area. The Design-Builder shall report the condition to the Owner
and, if required, the government agency with jurisdiction. 3.6.3 The
Design-Builder shall not be required to perform any Work relating to or in the
area of Hazardous Material without written mutual agreement. 3.6.4 The Owner
shall be responsible for retaining an independent testing laboratory to
determine the nature of the material encountered and whether it is a Hazardous
Material requiring corrective measures or remedial action. Such measures shall
be the sole responsibility of the Owner, and shall be performed in a manner
minimizing any adverse effects upon the Work of the Design-Builder. The
Design-Builder shall resume Work in the area affected by any Hazardous Material
only upon written agreement between the Parties after the Hazardous Material has
been removed or rendered harmless and only after approval, if necessary, of the
governmental agency or agencies with jurisdiction. 3.6.5 If the Design-Builder
incurs additional costs or is delayed due to the presence or remediation of
Hazardous Material, the Design-Builder shall be entitled to an equitable
adjustment in the GMP, compensation for Design Phase services, the
Design-Builder’s Fee or the Date of Substantial Completion or the Date of Final
Completion. 3.6.6 To the extent not caused by the negligent acts or omissions of
the Design-Builder, its Subcontractors, Material Suppliers and
Sub-subcontractors, and the agents, officers, directors and employees of each of
them, the Owner shall defend, indemnify and hold harmless the Design-Builder,
its Subcontractors and Sub-subcontractors, and the agents, officers, directors
and employees of each of them, from and against all claims, damages, losses,
costs and expenses, including but not limited to reasonable attorneys’ fees,
costs and expenses incurred in connection with any dispute resolution process,
to the extent permitted pursuant to Paragraph 6.5, arising out of or relating to
the performance of the Work in any area affected by Hazardous Material. 3.6.7
Material Safety Data (MSD) sheets as required by law and pertaining to materials
or substances used or consumed in the performance of the Work, whether obtained
by the Design- IMPORTANT: A vertical line in the margin indicates a change has
been made to the original text. Prior to signing, recipients may wish to request
from the party producing the document a “redlined” version Indicating changes to
the original text. Consultation with legal and insurance counsel and careful
review of the entire document are strongly encouraged. ConsensusDOCS 410 •
STANDARD DESIGN-BUILD AGREEMENT AND GENERAL CONDITIONS BETWEEN OWNER AND
DESIGN-BUILDER (Cost of the Work Plus a Fee with a GMP) Copyright© 2011,
ConsensusDOCS LLC. AN INDIVIDUAL PURCHASE OF THIS DOCUMENT PERMITS THE USER TO
PRINT ONE CONTRACT FOR ONE PROJECT ONLY. YOU MAY ONLY MAKE COPIES OF A COMPLETED
DOCUMENT FOR DISTRIBUTION TO PARTIES IN DIRECT CONNECTION WITH THE SPECIFIC
CONSTRUCTION PROJECT. ANY OTHER USES, INCLUDING COPYING THE DOCUMENT, ARE
STRICTLY PROHIBITED. 11

 


[g301551ke03i002.gif]

Builder, Subcontractors, the Owner or Others, shall be maintained at the Project
by the Design-Builder and made available to the Owner and Subcontractors. 3.6.8
During the Design-Builder’s performance of the Work, the Design-Builder shall be
responsible for the proper handling of all materials brought to the Worksite by
the Design-Builder. Upon the issuance of the Certificate of Substantial
Completion, the Owner shall be responsible under this Paragraph for materials
and substances brought to the site by the Design-Builder if such materials or
substances are required by the Contract Documents. 3.6.9 The terms of this
Paragraph 3.6 shall survive the completion of the Work under this Agreement or
any termination of this Agreement. 3.7 WARRANTIES AND COMPLETION 3.7.1 The
Design-Builder warrants that all materials and equipment furnished under the
Construction Phase of this Agreement will be new unless otherwise specified, of
good quality, in conformance with the Contract Documents, and free from
defective workmanship and materials. Warranties shall commence on the Date of
Substantial Completion of the Work or of a designated portion. The
Design-Builder agrees to correct all construction performed under this Agreement
which is defective in workmanship or materials within a period of one year from
the Date of Substantial Completion or for such longer periods of time as may be
set forth with respect to specific warranties required by the Contract
Documents. 3.7.2 To the extent products, equipment, systems or materials
incorporated in the Work are specified and purchased by the Owner, they shall be
covered exclusively by the warranty of the manufacturer. There are no warranties
which extend beyond the description on the face of any such warranty. To the
extent products, equipment, systems or materials incorporated in the Work are
specified by the Owner but purchased by the Design-Builder and are inconsistent
with selection criteria that otherwise would have been followed by the
Design-Builder, the Design-Builder shall assist the Owner in pursuing warranty
claims. ALL OTHER WARRANTIES EXPRESSED OR IMPLIED INCLUDING THE WARRANTY OF
MERCHANTABILITY AND THE WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE ARE
EXPRESSLY DISCLAIMED. 3.7.3 The Design-Builder shall secure required
certificates of inspection, testing or approval and deliver them to the Owner.
3.7.4 The Design-Builder shall collect all written warranties and equipment
manuals and deliver them to the Owner in a format directed by the Owner. 3.7.5
With the assistance of the Owner’s maintenance personnel, the Design-Builder
shall direct the checkout of utilities and start-up operations, and adjusting
and balancing of systems and equipment for readiness. 3.8 CONFIDENTIALITY The
Design-Builder shall treat as confidential and not disclose to third persons,
except Subcontractors, Sub-subcontractors and the Design Professional as is
necessary for the performance of the Work, or use for its own benefit any of the
Owner’s developments, confidential information, know-how, discoveries,
production methods and the like that may be disclosed to the Design-Builder or
which the Design-Builder may acquire in connection with the Work. The Owner
shall treat as confidential information all of the Design-Builder’s estimating
systems and historical and parameter cost data that may be disclosed to the
Owner in connection with the performance of this Agreement. The Owner and the
Design-Builder shall each specify those items to be treated as confidential and
shall mark them as “Confidential.” 3.9 ADDITIONAL SERVICES The Design-Builder
shall provide or procure the following Additional services upon the request of
the Owner. A written agreement between the Owner and the Design-Builder shall
define the extent of such Additional services before they are performed by the
Design-Builder. If a GMP has been established for the Work or any portion of the
Work, such Additional services shall be considered a Change in IMPORTANT: A
vertical line in the margin indicates a change has been made to the original
text. Prior to signing, recipients may wish to request from the party producing
the document a “redlined” version Indicating changes to the original text.
Consultation with legal and insurance counsel and careful review of the entire
document are strongly encouraged. ConsensusDOCS 410 • STANDARD DESIGN-BUILD
AGREEMENT AND GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER (Cost of the
Work Plus a Fee with a GMP) Copyright© 2011, ConsensusDOCS LLC. AN INDIVIDUAL
PURCHASE OF THIS DOCUMENT PERMITS THE USER TO PRINT ONE CONTRACT FOR ONE PROJECT
ONLY. YOU MAY ONLY MAKE COPIES OF A COMPLETED DOCUMENT FOR DISTRIBUTION TO
PARTIES IN DIRECT CONNECTION WITH THE SPECIFIC CONSTRUCTION PROJECT. ANY OTHER
USES, INCLUDING COPYING THE DOCUMENT, ARE STRICTLY PROHIBITED. 12

 


[g301551ke03i003.gif]

the Work, unless they are specifically included in the statement of the basis of
the GMP as set forth in Amendment No. 1. 3.9.1 Development of the Owner’s
Program, establishing the Project budget, investigating sources of financing,
general business planning and other information and documentation as may be
required to establish the feasibility of the Project. 3.9.2 Consultations,
negotiations, and documentation supporting the procurement of Project financing.
3.9.3 Surveys, site evaluations, legal descriptions and aerial photographs.
3.9.4 Appraisals of existing equipment, existing properties, new equipment and
developed properties. 3.9.5 Soils, subsurface and environmental studies, reports
and investigations required for submission to governmental authorities or others
having jurisdiction over the Project. 3.9.6 Consultations and representations
before governmental authorities or others having jurisdiction over the Project
other than normal assistance in securing building permits. 3.9.7 Investigation
or making measured drawings of existing conditions or the reasonably required
verification of Owner-provided drawings and information. 3.9.8 Artistic
renderings, models and mockups of the Project or any part of the Project or the
Work. 3.9.9 Inventories of existing furniture, fixtures, furnishings and
equipment which might be under consideration for incorporation into the Work.
3.9.10 Interior design and related services, including procurement and placement
of furniture, furnishings, artwork and decorations. 3.9.11 Making revisions to
the Schematic Design, Design Development, Construction Documents or documents
forming the basis of the GMP after they have been approved by the Owner, and
which are due to causes beyond the control of the Design-Builder. Causes beyond
the control of the Design-Builder do not include acts or omissions on the part
of Subcontractors, Material Suppliers, Sub-subcontractors or the Design
Professional. 3.9.12 Design, coordination, management, expediting and other
services supporting the procurement of materials to be obtained, or work to be
performed, by the Owner, including but not limited to telephone systems,
computer wiring networks, sound systems, alarms, security systems and other
specialty systems which are not a part of the Work. 3.9.13 Estimates, proposals,
appraisals, consultations, negotiations and services in connection with the
repair or replacement of an insured loss, provided such repair or replacement
did not result from the negligence of the Design-Builder. 3.9.14 The premium
portion of overtime work ordered by the Owner, including productivity impact
costs, other than that required by the Design-Builder to maintain the Schedule
of Work. 3.9.15 Out-of-town travel by the Design Professional in connection with
the Work, except between the Design Professional’s office, the Design-Builder’s
office, the Owner’s office and the Worksite. 3.9.16 Obtaining service
contractors and training maintenance personnel, assisting and consulting in the
use of systems and equipment after the initial start-up. 3.9.17 Services for
tenant or rental spaces not a part of this Agreement. IMPORTANT: A vertical line
in the margin indicates a change has been made to the original text. Prior to
signing, recipients may wish to request from the party producing the document a
“redlined” version Indicating changes to the original text. Consultation with
legal and insurance counsel and careful review of the entire document are
strongly encouraged. ConsensusDOCS 410 • STANDARD DESIGN-BUILD AGREEMENT AND
GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER (Cost of the Work Plus a Fee
with a GMP) Copyright© 2011, ConsensusDOCS LLC. AN INDIVIDUAL PURCHASE OF THIS
DOCUMENT PERMITS THE USER TO PRINT ONE CONTRACT FOR ONE PROJECT ONLY. YOU MAY
ONLY MAKE COPIES OF A COMPLETED DOCUMENT FOR DISTRIBUTION TO PARTIES IN DIRECT
CONNECTION WITH THE SPECIFIC CONSTRUCTION PROJECT. ANY OTHER USES, INCLUDING
COPYING THE DOCUMENT, ARE STRICTLY PROHIBITED. 13

 


[g301551ke03i004.gif]

3.9.18 Services requested by the Owner or required by the Work which are not
specified in the Contract Documents and which are not normally part of generally
accepted design and construction practice. 3.9.19 Serving or preparing to serve
as an expert witness in connection with any proceeding, legal or otherwise,
regarding the Project. 3.9.20 Document reproduction exceeding the limits
provided for in this Agreement. 3.9.21 Providing services relating to Hazardous
Material discovered at the Worksite. 3.9.22 Other services as agreed to by the
Parties and identified in an attached exhibit. 3.10 DESIGN-BUILDER’S
REPRESENTATIVE The Design-Builder shall designate a person who shall be the
Design-Builder’s authorized representative. The Design-Builder’s Representative
is Jamie Rochleau. ARTICLE 4 OWNER’S RESPONSIBILITIES 4.1 INFORMATION AND
SERVICES PROVIDED BY OWNER 4.1.1 The Owner shall provide full information in a
timely manner regarding requirements for the Project, including the Owner’s
Program and other relevant information. 4.1.2 The Owner shall provide: 4.1.2.1
all available information describing the physical characteristics of the site,
including surveys, site evaluations, legal descriptions, existing conditions,
subsurface and environmental studies, reports and investigations; 4.1.2.2
inspection and testing services during construction as required by law or as
mutually agreed; and 4.1.2.3 unless otherwise provided in the Contract
Documents, necessary approvals, site plan review, rezoning, easements and
assessments, fees and charges required for the construction, use, occupancy or
renovation of permanent structures, including legal and other required services.
4.1.3 Prior to commencement of the Work and thereafter at the written request of
the Design-Builder, the Owner shall provide the Design-Builder with evidence of
Project financing. Evidence of such financing shall be a condition precedent to
the Design-Builder’s commencing or continuing the Work. The Design-Builder shall
be notified prior to any material change in Project financing. 4.1.4 The
Design-Builder shall be entitled to rely on the completeness and accuracy of the
information and services required by this Paragraph 4.1. 4.2 RESPONSIBILITIES
DURING DESIGN PHASE 4.2.1 The Owner shall provide the Owner’s Program at the
inception of the Design Phase and shall review and timely approve in writing
schedules, estimates, Preliminary Estimate, Schematic Design Documents, Design
Development Documents and Construction Documents furnished during the Design
Phase as set forth in Paragraph 3.1, and the GMP Proposal as set forth in
Paragraph 3.2. 4.3 RESPONSIBILITIES DURING CONSTRUCTION PHASE 4.3.1 The Owner
shall review the Schedule of the Work as set forth in Paragraph 3.4 and timely
approve the milestone dates set forth. IMPORTANT: A vertical line in the margin
indicates a change has been made to the original text. Prior to signing,
recipients may wish to request from the party producing the document a
“redlined” version Indicating changes to the original text. Consultation with
legal and insurance counsel and careful review of the entire document are
strongly encouraged. ConsensusDOCS 410 • STANDARD DESIGN-BUILD AGREEMENT AND
GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER (Cost of the Work Plus a Fee
with a GMP) Copyright© 2011, ConsensusDOCS LLC. AN INDIVIDUAL PURCHASE OF THIS
DOCUMENT PERMITS THE USER TO PRINT ONE CONTRACT FOR ONE PROJECT ONLY. YOU MAY
ONLY MAKE COPIES OF A COMPLETED DOCUMENT FOR DISTRIBUTION TO PARTIES IN DIRECT
CONNECTION WITH THE SPECIFIC CONSTRUCTION PROJECT. ANY OTHER USES, INCLUDING
COPYING THE DOCUMENT, ARE STRICTLY PROHIBITED. 14

 


[g301551ke03i005.gif]

4.3.2 If the Owner becomes aware of any error, omission or failure to meet the
requirements of the Contract Documents or any fault or defect in the Work, the
Owner shall give prompt written notice to the Design-Builder. The failure of the
Owner to give such notice shall not relieve the Design-Builder of its
obligations to fulfill the requirements of the Contract Documents. 4.3.3 The
Owner shall communicate with the Design-Builder’s Subcontractors, Material
Suppliers and the Design Professional only through or in the presence of the
Design-Builder. The Owner shall have no contractual obligations to
Subcontractors, suppliers, or the Design Professional. 4.3.4 The Owner shall
provide insurance for the Project as provided in Article 11. 4.4 OWNER’S
REPRESENTATIVE The Owner’s Representative is Mario Mautino. The Representative:
4.4.1 shall be fully acquainted with the Project; 4.4.2 agrees to furnish the
information and services required of the Owner pursuant to Paragraph 4.1 so as
not to delay the Design-Builder’s Work; and 4.4.3 shall have authority to bind
the Owner in all matters requiring the Owner’s approval, authorization or
written notice. If the Owner changes its representative or the representative’s
authority as listed above, the Owner shall notify the Design-Builder in writing
in advance. 4.5 TAX EXEMPTION If in accordance with the Owner’s direction the
Design-Builder claims an exemption for taxes, the Owner shall indemnify and hold
the Design-Builder harmless for all liability, penalty, interest, fine, tax
assessment, attorneys’ fees or other expense or cost incurred by the
Design-Builder as a result of any action taken by the Design-Builder in
accordance with the Owner’s direction. 4.6 ELECTRONIC DOCUMENTS If the Owner
requires that the Owner and Design-Builder exchange documents and data in
electronic or digital form, prior to any such exchange, the Owner and
Design-Builder shall agree on a written protocol governing all exchanges in
ConsensusDOCS 200.2 or a separate agreement, which, at a minimum, shall specify:
(1) the definition of documents and data to be accepted in electronic or digital
form or to be transmitted electronically or digitally; (2) management and
coordination responsibilities; (3) necessary equipment, software and services;
(4) acceptable formats, transmission methods and verification procedures; (5)
methods for maintaining version control; (6) privacy and security requirements;
and (7) storage and retrieval requirements. The Parties shall each bear their
own costs for the requirements identified in the protocol In the absence of a
written protocol, use of documents and data in electronic or digital form shall
be at the sole risk of the recipient. ARTICLE 5 SUBCONTRACTS Work not performed
by the Design-Builder with its own forces shall be performed by Subcontractors
or the Design Professional. 5.1 RETAINING SUBCONTRACTORS The Design-Builder
shall not retain any subcontractor to whom the Owner has a reasonable and timely
objection, provided that the Owner agrees to compensate the Design-Builder for
any additional costs incurred by the Design-Builder as a result of such
objection. The Owner may propose subcontractors to be considered by the
Design-Builder. The Design-Builder shall not be required to retain any
subcontractor to whom the Design-Builder has a reasonable objection. 5.2
MANAGEMENT OF SUBCONTRACTORS The Design-Builder shall be responsible for the
management of the Subcontractors in the performance of their work. 5.3
CONTINGENT ASSIGNMENT OF SUBCONTRACT IMPORTANT: A vertical line in the margin
indicates a change has been made to the original text. Prior to signing,
recipients may wish to request from the party producing the document a
“redlined” version Indicating changes to the original text. Consultation with
legal and insurance counsel and careful review of the entire document are
strongly encouraged. ConsensusDOCS 410 • STANDARD DESIGN-BUILD AGREEMENT AND
GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER (Cost of the Work Plus a Fee
with a GMP) Copyright© 2011, ConsensusDOCS LLC. AN INDIVIDUAL PURCHASE OF THIS
DOCUMENT PERMITS THE USER TO PRINT ONE CONTRACT FOR ONE PROJECT ONLY. YOU MAY
ONLY MAKE COPIES OF A COMPLETED DOCUMENT FOR DISTRIBUTION TO PARTIES IN DIRECT
CONNECTION WITH THE SPECIFIC CONSTRUCTION PROJECT. ANY OTHER USES, INCLUDING
COPYING THE DOCUMENT, ARE STRICTLY PROHIBITED. 15

 


[g301551ke03i006.gif]

5.3.1 If this Agreement is terminated, each subcontract agreement shall be
assigned by the Design-Builder to the Owner, subject to the prior rights of any
surety, provided that: 5.3.1.1 this Agreement is terminated by the Owner
pursuant to Paragraphs 12.2 or 12.3; and 5.3.1.2 the Owner accepts such
assignment, after termination by notifying the Subcontractor and Design-Builder
in writing, and assumes all rights and obligations of the Design-Builder
pursuant to each subcontract agreement. 5.3.2 If the Owner accepts such an
assignment, and the Work has been suspended for more than thirty (30)
consecutive Days, following termination, if appropriate, the Subcontractor’s
compensation shall be equitably adjusted as a result of the suspension. 5.4
BINDING OF SUBCONTRACTORS AND MATERIAL SUPPLIERS The Design-Builder agrees to
bind every Subcontractor and Material Supplier (and require every Subcontractor
to so bind its Sub-subcontractors and Material Suppliers) to all the provisions
of this Agreement and the Contract Documents as they apply to the Subcontractors
and Material Suppliers portions of the Work. 5.5 LABOR RELATIONS (Insert here or
attach as exhibit as necessary any conditions, obligations or requirements
relative to labor relations and their effect on the Project. Legal counsel is
recommended.) Not Applicable ARTICLE 6 TIME 6.1 DATE OF COMMENCEMENT The Date of
Commencement is the effective date of this Agreement as first written in Article
1 unless otherwise set forth below: (Insert here any special provisions
concerning Notices to Proceed and the Date of Commencement.) The Work shall
proceed in general accordance with the Schedule of Work as such schedule may be
amended from time to time, subject, however, to other provisions of this
Agreement. 6.2 SUBSTANTIAL FINAL COMPLETION Unless the Parties agree otherwise,
the Date of Substantial Completion or the Date of Final Completion shall be
established in Amendment No. 1 to this Agreement subject to adjustments as
provided for in the Contract Documents. The Owner and the Design-Builder may
agree not to establish such dates, or in the alternative, to establish one but
not the other of the two dates. If such dates are not established upon the
execution of this Agreement, at such time as a GMP is accepted a Date of
Substantial Completion or Date of Final Completion of the Work shall be
established in Amendment No. 1. If a GMP is not established and the Parties
desire to establish a Date of Substantial Completion or Date of Final
Completion, it shall be set forth in Amendment No. 1. 6.2.1 Time limits stated
in the Contract Documents are of the essence. 6.2.2 Unless instructed by the
Owner in writing, the Design-Builder shall not knowingly commence the Work
before the effective date of insurance that is required to be provided by the
Design-Builder or the Owner. 6.3 DELAYS IN THE WORK IMPORTANT: A vertical line
in the margin indicates a change has been made to the original text. Prior to
signing, recipients may wish to request from the party producing the document a
“redlined” version Indicating changes to the original text. Consultation with
legal and insurance counsel and careful review of the entire document are
strongly encouraged. ConsensusDOCS 410 • STANDARD DESIGN-BUILD AGREEMENT AND
GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER (Cost of the Work Plus a Fee
with a GMP) Copyright© 2011, ConsensusDOCS LLC. AN INDIVIDUAL PURCHASE OF THIS
DOCUMENT PERMITS THE USER TO PRINT ONE CONTRACT FOR ONE PROJECT ONLY. YOU MAY
ONLY MAKE COPIES OF A COMPLETED DOCUMENT FOR DISTRIBUTION TO PARTIES IN DIRECT
CONNECTION WITH THE SPECIFIC CONSTRUCTION PROJECT. ANY OTHER USES, INCLUDING
COPYING THE DOCUMENT, ARE STRICTLY PROHIBITED. 16

 


[g301551ke03i007.gif]

6.3.1 If the Design-Builder is delayed at any time in the commencement or
progress of the Work by any cause beyond the control of the Design-Builder, the
Design-Builder shall be entitled to an equitable extension of the Date of
Substantial Completion or the Date of Final Completion. Examples of causes
beyond the control of the Design-Builder include, but are not limited to, the
following: acts or omissions of the Owner or Others; changes in the Work or the
sequencing of the Work ordered by the Owner, or arising from decisions of the
Owner that impact the time of performance of the Work; transportation delays not
reasonably foreseeable; labor disputes not involving the Design-Builder; general
labor disputes impacting the Project but not specifically related to the
Worksite; fire, terrorism, epidemics, adverse governmental actions, unavoidable
accidents or circumstances, adverse weather conditions not reasonably
anticipated, encountering Hazardous Materials, concealed or unknown conditions;
or delay authorized by the Owner pending dispute resolution and suspension by
the Owner under Paragraph 12.1. The Design-Builder shall process any requests
for equitable extensions of the Date of Substantial Completion or the Date of
Final Completion in accordance with the provisions of Article 9. 6.3.2 In
addition, if the Design-Builder incurs additional costs as a result of a delay
that is caused by acts or omissions of the Owner or Others, changes in the Work
or the sequencing of the Work ordered by the Owner, or arising from decisions of
the Owner that impact the time of performance of the Work, encountering
Hazardous Materials, or concealed or unknown conditions, delay authorized by the
Owner pending dispute resolution and suspension by the Owner under Paragraph
12.1, the Design-Builder shall be entitled to an equitable adjustment in the GMP
subject to Paragraph 6.5. 6.3.3 In the event delays to the Project are
encountered for any reason, the Parties agree to undertake reasonable steps to
mitigate the effect of such delays. 6.4 LIQUIDATED DAMAGES 6.4.1 SUBSTANTIAL
COMPLETION The Owner and the Design-Builder agree that this Agreement shall not
provide for the imposition of liquidated damages based on the Date of
Substantial Completion. 6.4.1.1 The Design-Builder understands that if the Date
of Substantial Completion established by Amendment No. 1, as may be amended by
subsequent Change Order, is not attained, the Owner will suffer damages which
are difficult to determine and accurately specify. The Design-Builder agrees
that if the Date of Substantial Completion is not attained, the Design-Builder
shall pay the Owner Zero Dollars ($0.00) as liquidated damages and not as a
penalty for each Day that Substantial Completion extends beyond the Date of
Substantial Completion. The liquidated damages provided herein shall be in lieu
of all liability for any and all extra costs, losses, expenses, claims,
penalties and any other damages of whatsoever nature incurred by the Owner which
are occasioned by any delay in achieving the Date of Substantial Completion.
6.4.2 FINAL COMPLETION The Owner and the Design-Builder agree that this
Agreement shall not provide for the imposition of liquidated damages based on
the Date of Final Completion. 6.4.3 The Design-Builder understands that if the
Date of Final Completion established by this Amendment No. 1 is not attained,
the Owner will suffer damages which are difficult to determine and accurately
specify. The Design-Builder agrees that if the Date• of Final Completion is not
attained, the Design-Builder shall pay the Owner Zero Dollars ($0.00) as
liquidated damages for each Day that Final Completion extends beyond the Date of
Final Completion. The liquidated damages provided herein shall be in lieu of all
liability for any and all extra costs, losses, expenses, claims, penalties and
IMPORTANT: A vertical line in the margin indicates a change has been made to the
original text. Prior to signing, recipients may wish to request from the party
producing the document a “redlined” version Indicating changes to the original
text. Consultation with legal and insurance counsel and careful review of the
entire document are strongly encouraged. ConsensusDOCS 410 • STANDARD
DESIGN-BUILD AGREEMENT AND GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER
(Cost of the Work Plus a Fee with a GMP) Copyright© 2011, ConsensusDOCS LLC. AN
INDIVIDUAL PURCHASE OF THIS DOCUMENT PERMITS THE USER TO PRINT ONE CONTRACT FOR
ONE PROJECT ONLY. YOU MAY ONLY MAKE COPIES OF A COMPLETED DOCUMENT FOR
DISTRIBUTION TO PARTIES IN DIRECT CONNECTION WITH THE SPECIFIC CONSTRUCTION
PROJECT. ANY OTHER USES, INCLUDING COPYING THE DOCUMENT, ARE STRICTLY
PROHIBITED. 17

 


[g301551ke03i008.gif]

any other damages of whatsoever nature incurred by the Owner which are
occasioned by any delay in achieving the Date of Final Completion. 6.4.4 OTHER
LIQUIDATED DAMAGES The Owner and the Design-Builder may agree upon the
imposition of liquidated damages based on other project milestones or
performance requirements. Such agreement shall be included as an exhibit to this
Agreement. 6.5 LIMITED MUTUAL WAIVER OF CONSEQUENTIAL DAMAGES Except for damages
mutually agreed upon by the Parties as liquidated damages in Paragraph 6.4 and
excluding losses covered by insurance required by the Contract Documents, the
Owner and the Design-Builder agree to waive all claims against each other for
any consequential damages that may arise out of or relate to this Agreement,
except for those specific items of damages excluded from this waiver as mutually
agreed upon by the Parties and identified below. The Owner agrees to waive
damages including but not limited to the Owner’s loss of use of the Project, any
rental expenses incurred, loss of income, profit or financing related to the
Project, as well as the loss of business, loss of financing, principal office
overhead and expenses, loss of profits not related to this Project, loss of
reputation, or insolvency. The Design-Builder agrees to waive damages including
but not limited to loss of business, loss of financing, principal office
overhead and expenses, loss of profits not related to this Project, loss of
bonding capacity, loss of reputation, or insolvency. The provisions of this
Paragraph shall also apply to the termination of this Agreement and shall
survive such termination. The following items of damages are excluded from this
mutual waiver: 6.5.1 The Owner and the Design-Builder shall require similar
waivers in contracts with Subcontractors and Others retained for the Project.
ARTICLE 7 COMPENSATION 7.1 DESIGN PHASE COMPENSATION 7.1.1 To the extent
required by applicable law, the cost of services performed directly by the
Design Professional is computed separately and is independent from the
Design-Builder’s compensation for work or services performed directly by the
Design-Builder; these costs shall be shown as separate items on applications for
payment. If an Design Professional is retained by the Design-Builder, the
payments to the Design Professional shall be as detailed in a separate agreement
between the Design-Builder and the Design Professional. 7.1.2 The Owner shall
compensate the Design-Builder for services performed during the Design Phase as
described in Paragraph 3.1, including preparation of a GMP Proposal, if
applicable, as described in Paragraph 3.2, as follows: The Design-Builder’s fee
shall be three percent {3%) of the total Construction Phase Services, payable
monthly as the Design Work is progressing. 7.1.3 Compensation for Design Phase
services, as part of the Work, shall include the Design-Builder’s Fee as
established in Paragraph 7.3, paid in proportion to the services performed,
subject to adjustment as provided in Paragraph 7.4. 7.1.4 Compensation for
Design Phase services shall be equitably adjusted if such services extend beyond
18 months from the date of this Agreement for reasons beyond the reasonable
control of the Design-Builder or as provided in Paragraph 9.1. For changes in
Design Phase services, compensation shall be adjusted as follows: To be
negotiated between Owner and Design-Builder at the time of the occurence.
IMPORTANT: A vertical line in the margin indicates a change has been made to the
original text. Prior to signing, recipients may wish to request from the party
producing the document a “redlined” version Indicating changes to the original
text. Consultation with legal and insurance counsel and careful review of the
entire document are strongly encouraged. ConsensusDOCS 410 • STANDARD
DESIGN-BUILD AGREEMENT AND GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER
(Cost of the Work Plus a Fee with a GMP) Copyright© 2011, ConsensusDOCS LLC. AN
INDIVIDUAL PURCHASE OF THIS DOCUMENT PERMITS THE USER TO PRINT ONE CONTRACT FOR
ONE PROJECT ONLY. YOU MAY ONLY MAKE COPIES OF A COMPLETED DOCUMENT FOR
DISTRIBUTION TO PARTIES IN DIRECT CONNECTION WITH THE SPECIFIC CONSTRUCTION
PROJECT. ANY OTHER USES, INCLUDING COPYING THE DOCUMENT, ARE STRICTLY
PROHIBITED. 18

 


[g301551ke03i009.gif]

7.1.5 Within fifteen (15) Days after receipt of each monthly application for
payment, the Owner shall give written notice to the Design-Builder of the
Owner’s acceptance or rejection, in whole or in part, of such application for
payment. Within fifteen {15) Days after accepting such application, the Owner
shall pay directly to the Design-Builder the appropriate amount for which
application for payment is made, less amounts previously paid by the Owner. If
such application is rejected in whole or in part, the Owner shall indicate the
reasons for its rejection. If the Owner and the Design-Builder cannot agree on a
revised amount then, within fifteen {15) Days after its initial rejection in
part of such application, the Owner shall pay directly to the Design-Builder the
appropriate amount for those items not rejected by the Owner for which
application for payment is made, less amounts previously paid by the Owner.
Those items rejected by the Owner shall be due and payable when the reasons for
the rejection have been removed. 7.1.6 If the Owner fails to pay the
Design-Builder at the time payment of any amount becomes due, then the
Design-Builder may, at any time thereafter, upon serving written notice that the
Work will be stopped within seven (7) Days after receipt of the notice by the
Owner, and after such seven (7) Day period, stop the Work until payment of the
amount owing has been received. 7.1.7 Payments due pursuant to Subparagraph
7.1.5, may bear interest from the date payment is due at the prime rate
prevailing at the location of Project. 7.2 CONSTRUCTION PHASE COMPENSATION 7.2.1
The Owner shall compensate the Design-Builder for Work performed following the
commencement of the Construction Phase on the following basis: 7.2.1.1 the Cost
of the Work as allowed in Article 8; and 7.2.1.2 the Design-Builder’s Fee paid
in proportion to the services performed subject to adjustment as provided in
Paragraph 7.4. 7.2.2 The compensation to be paid under this Paragraph 7.2 shall
be limited to the GMP established in Amendment No. 1, as the GMP may be adjusted
under Article 9. 7.2.3 Payment for Construction Phase services shall be as set
forth in Article 10. If Design Phase services continue to be provided after
construction has commenced, the Design-Builder shall continue to be compensated
as provided in Paragraph 7.1, or as mutually agreed. 7.3 DESIGN-BUILDER’S FEE
The Design-Builder’s Fee shall be as follows, subject to adjustment as provided
in Paragraph 7.4: The Design-Builder’s fee shall be four and one-half percent (4
1/2%) of the total Construction Phase Services. The Design-Builder’s Fee shall
be paid proportionately to the ratio that the monthly Construction Phase
Services bears to the total estimated Construction Phase Services. 7.4
ADJUSTMENT IN THE DESIGN-BUILDER’S FEE Adjustment in the Design-Builder’s Fee
shall be made as follows: 7.4.1 for changes in the Work as provided in Article
9, the Design-Builder’s Fee shall be adjusted as follows: For major changes in
the Scope of the Work the Design-Builder’s Fee shall be adjusted at the rate of
seven and one-half percent (7 1/2%) of the Cost of the Work. (Design Fee- 3% I
Construction Fee- 4 1/2%) IMPORTANT: A vertical line in the margin indicates a
change has been made to the original text. Prior to signing, recipients may wish
to request from the party producing the document a “redlined” version Indicating
changes to the original text. Consultation with legal and insurance counsel and
careful review of the entire document are strongly encouraged. ConsensusDOCS 410
• STANDARD DESIGN-BUILD AGREEMENT AND GENERAL CONDITIONS BETWEEN OWNER AND
DESIGN-BUILDER (Cost of the Work Plus a Fee with a GMP) Copyright© 2011,
ConsensusDOCS LLC. AN INDIVIDUAL PURCHASE OF THIS DOCUMENT PERMITS THE USER TO
PRINT ONE CONTRACT FOR ONE PROJECT ONLY. YOU MAY ONLY MAKE COPIES OF A COMPLETED
DOCUMENT FOR DISTRIBUTION TO PARTIES IN DIRECT CONNECTION WITH THE SPECIFIC
CONSTRUCTION PROJECT. ANY OTHER USES, INCLUDING COPYING THE DOCUMENT, ARE
STRICTLY PROHIBITED. 19

 


[g301551ke03i010.gif]

7.4.2 for delays in the Work not caused by the Design-Builder, except as
provided in Subparagraph 6.3.2, there will be an equitable adjustment in the
Design-Builder’s Fee to compensate the Design-Builder for increased expenses;
and 7.4.3 if the Design-Builder is placed in charge of managing the replacement
of an insured or uninsured loss, the Design-Builder shall be paid an additional
fee in the same proportion that the Design-Builder’s Fee bears to the estimated
Cost of the Work for the replacement. ARTICLE 8 COST OF THE WORK The Owner
agrees to pay the Design-Builder for the Cost of the Work as defined in this
Article. This payment shall be in addition to the Design-Builder’s Fee
stipulated in Paragraph 7.3. 8.1 COST ITEMS FOR DESIGN PHASE SERVICES 8.1.1
Compensation for Design Phase services as provided in Paragraph 7.1. 8.2 COST
ITEMS FOR CONSTRUCTION PHASE SERVICES 8.2.1 Wages paid for labor in the direct
employ of the Design-Builder in the performance of the Work. 8.2.2 Salaries of
the Design-Builder’s employees when stationed at the field office, in whatever
capacity employed, employees engaged on the road expediting the production or
transportation of material and equipment, and employees from the principal or
branch office performing the functions listed below: Project Manager, Project
Engineer and Project Assistant 8.2.3 Cost of all employee benefits and taxes
including but not limited to Workers’ Compensation, unemployment compensation,
Social Security, health, welfare, retirement and other fringe benefits as
required by law, labor agreements, or paid under the Design-Builder’s standard
personnel policy, insofar as such costs are paid to employees of the
Design-Builder who are included in the Cost of the Work under Subparagraphs
8.2.1 and 8.2.2. 8.2.4 Reasonable transportation, travel, hotel and moving
expenses of the Design-Builder’s personnel incurred in connection with the Work.
8.2.5 Cost of all materials, supplies and equipment incorporated in the Work,
including costs of inspection and testing if not provided by the Owner,
transportation, storage and handling. 8.2.6 Payments made by the Design-Builder
to Subcontractors for work performed under this Agreement. 8.2.7 Fees and
expenses for design services procured or furnished by the Design-Builder except
as provided by the Design Professional and compensated in Paragraph 7.1. 8.2.8
Cost, including transportation and maintenance of all materials, supplies,
equipment, temporary facilities and hand tools not owned by the workers that are
used or consumed in the performance of the Work, less salvage value or residual
value; and cost less salvage value on such items used, but not consumed that
remain the property of the Design-Builder. 8.2.9 Rental charges of all necessary
machinery and equipment, exclusive of hand tools owned by workers, used at the
Worksite, whether rented from the Design-Builder or Others, including
installation, repair and replacement, dismantling, removal, maintenance,
transportation and delivery IMPORTANT: A vertical line in the margin indicates a
change has been made to the original text. Prior to signing, recipients may wish
to request from the party producing the document a “redlined” version Indicating
changes to the original text. Consultation with legal and insurance counsel and
careful review of the entire document are strongly encouraged. ConsensusDOCS 410
• STANDARD DESIGN-BUILD AGREEMENT AND GENERAL CONDITIONS BETWEEN OWNER AND
DESIGN-BUILDER (Cost of the Work Plus a Fee with a GMP) Copyright© 2011,
ConsensusDOCS LLC. AN INDIVIDUAL PURCHASE OF THIS DOCUMENT PERMITS THE USER TO
PRINT ONE CONTRACT FOR ONE PROJECT ONLY. YOU MAY ONLY MAKE COPIES OF A COMPLETED
DOCUMENT FOR DISTRIBUTION TO PARTIES IN DIRECT CONNECTION WITH THE SPECIFIC
CONSTRUCTION PROJECT. ANY OTHER USES, INCLUDING COPYING THE DOCUMENT, ARE
STRICTLY PROHIBITED. 20

 

 


[g301551ke05i001.gif]

costs. Rental from unrelated third parties shall be reimbursed at actual cost.
Rentals from the Design-Builder or its affiliates, subsidiaries or related
parties shall be computed based on the Equipment Rate Schedule included as
Exhibit No. 2. 8.2.10 Cost of the premiums for all insurance and surety bonds
which the Design-Builder is required to procure or deems necessary, and approved
by the Owner, including any additional premium incurred as a result of any
increase in the GMP. 8.2.11 Sales, use, gross receipts or other taxes, tariffs
or duties related to the Work for which the Design-Builder is liable. 8.2.12
Permits, fees, licenses, tests, royalties, damages for infringement of patents
or copyrights, including costs of defending related suits for which the
Design-Builder is not responsible as set forth in Paragraph 11.6, and deposits
lost for causes other than the Design-Builder’s negligence. 8.2.13 Losses,
expenses or damages to the extent not compensated by insurance or otherwise, and
the cost of corrective work or redesign during the Construction Phase and for a
period of one year following the Date of Substantial Completion, provided that
such corrective work or redesign did not arise from the negligence of the
Design-Builder. 8.2.14 All costs associated with establishing, equipping,
operating, maintaining and demobilizing the field office. 8.2.15 Reproduction
costs, photographs, facsimile transmissions, long-distance telephone calls, data
processing services, postage, express delivery charges, data transmission,
telephone service, and computer-related costs at the Worksite, to the extent
such items are used and consumed in the performance of the Work or are not
capable of use after completion of the Work. 8.2.16 All water, power and fuel
costs necessary for the Work. 8.2.17 Cost of removal of all non-hazardous
substances, debris and waste materials. 8.2.18 Costs incurred due to an
emergency affecting the safety of persons or property. 8.2.19 Legal, mediation
and arbitration fees and costs, other than those arising from disputes between
the Owner and the Design-Builder, reasonably and properly resulting from the
Design-Builder’s performance of the Work. 8.2.20 All costs directly incurred in
the performance of the Work or in connection with the Project, and not included
in the Design-Builder’s Fee as set forth in Article 7, which are reasonably
inferable from the Contract Documents as necessary to produce the intended
results. 8.2.21 The computation of cost for cost items described in Paragraph
8.2.1, 8.2.2, and 8.2.3 shall be computed by multiplying the hours worked by the
appropriate labor rate as contained in Exhibit 1. 8.3 DISCOUNTS All discounts
for prompt payment shall accrue to the Owner to the extent such payments are
made directly by the Owner. To the extent payments are made with funds of the
Design-Builder, all cash discounts shall accrue to the Design-Builder. All trade
discounts, rebates and refunds, and all returns from sale of surplus materials
and equipment, shall be credited to the Cost of the Work. ARTICLE 9 CHANGES IN
THE WORK Changes in the Work which are within the general scope of this
Agreement may be accomplished, without invalidating this Agreement, by Change
Order, Interim Directed Change, or a minor change in the work, subject to the
limitations stated in the Contract Documents. IMPORTANT: A vertical line in the
margin indicates a change has been made to the original text. Prior to signing,
recipients may wish to request from the party producing the document a
“redlined” version Indicating changes to the original text. Consultation with
legal and insurance counsel and careful review of the entire document are
strongly encouraged. ConsensusDOCS 410 • STANDARD DESIGN-BUILD AGREEMENT AND
GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER (Cost of the Work Plus a Fee
with a GMP) Copyright© 2011, ConsensusDOCS LLC. AN INDIVIDUAL PURCHASE OF THIS
DOCUMENT PERMITS THE USER TO PRINT ONE CONTRACT FOR ONE PROJECT ONLY. YOU MAY
ONLY MAKE COPIES OF A COMPLETED DOCUMENT FOR DISTRIBUTION TO PARTIES IN DIRECT
CONNECTION WITH THE SPECIFIC CONSTRUCTION PROJECT. ANY OTHER USES, INCLUDING
COPYING THE DOCUMENT, ARE STRICTLY PROHIBITED. 21

 


[g301551ke05i002.gif]

9.1 CHANGE ORDER 9.1.1 The Design-Builder may request or the Owner, without
invalidating this Agreement, may order changes in the Work within the general
scope of the Contract Documents consisting of additions, deletions or other
revisions to the GMP or the estimated cost of the work, compensation for Design
Phase services, the Design-Builder’s Fee or the Date of Substantial Completion
or the Date of Final Completion being adjusted accordingly. All such changes in
the Work shall be authorized by applicable Change Order, and shall be performed
under the applicable conditions of the Contract Documents. 9.1.2 Each adjustment
in the GMP or estimated Cost of the Work resulting from a Change Order shall
clearly separate the amount attributable to compensation for Design Phase
services, other Cost of the Work and the Design-Builder’s Fee, with the
Design-Builder’s Fee not to exceed seven and one-half percent (7 1/2%). 9.1.3
The Owner and the Design-Builder shall negotiate in good faith an appropriate
adjustment to the GMP or the estimated Cost of the Work, compensation for Design
Phase services, the Design-Builder’s Fee or the Date of Substantial Completion
or the Date of Final Completion, and shall conclude these negotiations as
expeditiously as possible. Acceptance of the Change Order and any adjustment in
the GMP, the estimated Cost of the Work, compensation for Design Phase services,
the Design-Builder’s Fee or the Date of Substantial Completion or the Date of
Final Completion shall not be unreasonably withheld. 9.2 INTERIM DIRECTED CHANGE
9.2.1 The Owner may issue a written Interim Directed Change directing a change
in the Work prior to reaching agreement with the Design-Builder on the
adjustment, if any, in the GMP, estimated Cost of the Work, the Design-Builder’s
Fee, the Date of Substantial Completion or the Date of Final Completion, and if
appropriate, the compensation for Design Phase services. 9.2.2 The Owner and the
Design-Builder shall negotiate expeditiously and in good faith for appropriate
adjustments, as applicable, to the GMP, estimated Cost of the Work, the
Design-Builder’s Fee, the Date of Substantial Completion or the Date of Final
Completion, and if appropriate the compensation for Design Phase services,
arising out of Interim Directed Change. As the changed work is completed, the
Design-Builder shall submit its costs for such work with its application for
payment beginning with the next application for payment within thirty (30) Days
of the issuance of the Interim Directed Change. Pending final determination of
cost to the Owner, amounts not in dispute may be included in applications for
payment and shall be paid by Owner. 9.2.3 When the Owner and the Design-Builder
agree upon the adjustments in the GMP, estimated Cost of the Work, the
Design-Builder’s Fee, the Date of Substantial Completion or the Date of Final
Completion, and if appropriate the compensation for Design Phase services, for a
change in the Work directed by an Interim Directed Change, such agreement shall
be the subject of an appropriate Change Order. The Change Order shall include
all outstanding Interim Directive Changes issued since the last Change Order.
9.3 MINOR CHANGES IN THE WORK 9.3.1 The Design-Builder may make minor changes in
the design and construction of the Project consistent with the intent of the
Contract Documents which do not involve an adjustment in the GMP, estimated Cost
of the Work, the Design-Builder’s Fee, the Date of Substantial Completion or the
Date of Final Completion, and do not materially and adversely affect the design
of the Project, the quality of any of the materials or equipment specified in
the Contract Documents, the performance of any materials, equipment or systems
specified in the Contract Documents, or the quality of workmanship required by
the Contract Documents. IMPORTANT: A vertical line in the margin indicates a
change has been made to the original text. Prior to signing, recipients may wish
to request from the party producing the document a “redlined” version Indicating
changes to the original text. Consultation with legal and insurance counsel and
careful review of the entire document are strongly encouraged. ConsensusDOCS 410
• STANDARD DESIGN-BUILD AGREEMENT AND GENERAL CONDITIONS BETWEEN OWNER AND
DESIGN-BUILDER (Cost of the Work Plus a Fee with a GMP) Copyright© 2011,
ConsensusDOCS LLC. AN INDIVIDUAL PURCHASE OF THIS DOCUMENT PERMITS THE USER TO
PRINT ONE CONTRACT FOR ONE PROJECT ONLY. YOU MAY ONLY MAKE COPIES OF A COMPLETED
DOCUMENT FOR DISTRIBUTION TO PARTIES IN DIRECT CONNECTION WITH THE SPECIFIC
CONSTRUCTION PROJECT. ANY OTHER USES, INCLUDING COPYING THE DOCUMENT, ARE
STRICTLY PROHIBITED. 22

 


[g301551ke05i003.gif]

9.3.2 The Design-Builder shall promptly inform the Owner in writing of any such
changes and shall record such changes on the Design-Build Documents maintained
by the Design-Builder. 9.4 UNKNOWN CONDITIONS If in the performance of the Work
the Design-Builder finds latent, concealed or subsurface physical conditions
which materially differ from the conditions the Design-Builder reasonably
anticipated, or if physical conditions are materially different from those
normally encountered and generally recognized as inherent in the kind of work
provided for in this Agreement, then the GMP, estimated Cost of the Work, the
Design-Builder’s Fee, the Date of Substantial Completion or the Date of Final
Completion, and if appropriate the compensation for Design Phase services, shall
be equitably adjusted by Change Order within a reasonable time after the
conditions are first observed. The Design-Builder shall provide the Owner with
written notice within the time period set forth in Paragraph 9.6. 9.5
DETERMINATION OF COST 9.5.1 An increase or decrease in the GMP or estimated Cost
of the Work resulting from a change in the Work shall be determined by one or
more of the following methods: 9.5.1.1 unit prices set forth in this Agreement
or as subsequently agreed; 9.5.1.2 a mutually accepted, itemized lump sum;
9.5.1.3 costs determined as defined in Paragraph 7.2 and Article 8 and a
mutually acceptable Design-Builder’s Fee as determined in Subparagraph 7.4.1; or
9.5.1.4 if an increase or decrease cannot be agreed to as set forth in Clauses
9.5.1.1 through 9.5.1.3 above, and the Owner issues an Interim Directed Change,
the cost of the change in the Work shall be determined by the reasonable actual
expense and savings of the performance of the Work resulting from the change. If
there is a net increase in the GMP, the Design-Builder’s Fee shall be adjusted
as set forth in Subparagraph 7.4.1. In case of a net decrease in the GMP, the
Design-Builder’s Fee shall not be adjusted unless ten percent (10%) or more of
the Project is deleted. The Design-Builder shall maintain a documented, itemized
accounting evidencing the expenses and savings. 9.5.2 If unit prices are
indicated in the Contract Documents or are subsequently agreed to by the
Parties, but the character or quantity of such unit items as originally
contemplated is so different in a proposed Change Order that the original unit
prices will cause substantial inequity to the Owner or the Design-Builder, such
unit prices shall be equitably adjusted. 9.5.3 If the Owner and the
Design-Builder disagree as to whether work required by the Owner is within the
scope of the Work, the Design, Builder shall furnish the Owner with an estimate
of the costs to perform the disputed work in accordance with the Owner’s
interpretations. If the Owner issues a written order for the Design-Builder to
proceed, the Design-Builder shall perform the disputed work and the Owner shall
pay the Design-Builder fifty percent (50%) of its actual, direct cost to perform
the work. In such event, both Parties reserve their rights as to whether the
work was within the scope of the Work. The Owner’s payment does not prejudice
its right to be reimbursed should it be determined that the disputed work was
within the scope of Work. The Design-Builder’s receipt of payment for the
disputed work does not prejudice its right to receive full payment for the
disputed work should it be determined that the disputed work is not within the
scope of the Work. 9.6 CLAIMS FOR ADDITIONAL COST OR TIME For any claim for an
increase in the GMP, estimated Cost of the Work, the Design-Builder’s Fee and
the Date of Substantial Completion or the Date of Final Completion, and if
appropriate the compensation for Design Phase services, the Design-Builder shall
give the Owner written notice of the claim within twenty-one (21) Days after the
occurrence giving rise to the claim or within twenty-one (21) Days after the
Design-Builder first recognizes the condition giving rise to the claim,
whichever is later. Except in an emergency, notice shall be given before
proceeding with the Work. Claims for design and estimating costs incurred in
connection with possible changes requested by the Owner, but which IMPORTANT: A
vertical line in the margin indicates a change has been made to the original
text. Prior to signing, recipients may wish to request from the party producing
the document a “redlined” version Indicating changes to the original text.
Consultation with legal and insurance counsel and careful review of the entire
document are strongly encouraged. ConsensusDOCS 410 • STANDARD DESIGN-BUILD
AGREEMENT AND GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER (Cost of the
Work Plus a Fee with a GMP) Copyright© 2011, ConsensusDOCS LLC. AN INDIVIDUAL
PURCHASE OF THIS DOCUMENT PERMITS THE USER TO PRINT ONE CONTRACT FOR ONE PROJECT
ONLY. YOU MAY ONLY MAKE COPIES OF A COMPLETED DOCUMENT FOR DISTRIBUTION TO
PARTIES IN DIRECT CONNECTION WITH THE SPECIFIC CONSTRUCTION PROJECT. ANY OTHER
USES, INCLUDING COPYING THE DOCUMENT, ARE STRICTLY PROHIBITED. 23

 


[g301551ke05i004.gif]

do not proceed, shall be made within twenty-one (21) Days after the decision is
made not to proceed. Thereafter, the Design-Builder shall submit written
documentation of its claim, including appropriate supporting documentation,
within twenty-one (21) Days after giving notice, unless the Parties mutually
agree upon a longer period of time. The Owner shall respond in writing denying
or approving the Design-Builder’s claim no later than fourteen (14) Days after
receipt of the Design-Builder’s documentation of claim. Owner’s failure to so
respond shall be deemed a denial of the Contractor’s claim. Any change in the
GMP, estimated Cost of the Work, the Design-Builder’s Fee, the Date of
Substantial Completion or the Date of Final Completion, and if appropriate the
compensation for Design Phase services, resulting from such claim shall be
authorized by Change Order. 9.7 EMERGENCIES In any emergency affecting the
safety of persons or property, the Design-Builder shall act, at its discretion,
to prevent threatened damage, injury or loss. Any change in the GMP, estimated
Cost of the Work, the Design-Builder’s Fee, the Date of Substantial Completion
or the Date of Final Completion, and if appropriate the compensation for Design
Phase services, on account of emergency work shall be determined as provided in
this Article. 9.8 CHANGES IN LAW In the event any changes in laws or regulations
affecting the performance of the Work are enacted after either the date of this
Agreement or the date a GMP Proposal is accepted by the Owner and set forth in
Amendment No. 1 to this Agreement, whichever occurs later, the GMP, estimated
Cost of the Work, the Design-Builder’s Fee, the Date of Substantial Completion
or the Date of Final Completion, and if appropriate the compensation for Design
Phase services, shall be equitably adjusted by Change Order. ARTICLE 10 PAYMENT
FOR CONSTRUCTION PHASE SERVICES 10.1 PROGRESS PAYMENTS 10.1.1 On the fifth day
of each month after the Construction Phase has commenced, the Design-Builder
shall submit to the Owner an application for payment consisting of the Cost of
the Work performed up to the last day of the previous month, along with a
proportionate share of the Design-Builder’s Fee. Approval of payment
applications for such stored materials shall be conditioned upon submission by
the Design-Builder of bills of sale and applicable insurance or such other
procedures satisfactory to the Owner to establish the Owner’s title to such
materials, or otherwise to protect the Owner’s interest, including
transportation to the site. Prior to submission of the next application for
payment, the Design-Builder shall furnish to the Owner a statement accounting
for the disbursement of funds received under the previous application. The
extent of such statement shall be as agreed upon between the Owner and the
Design-Builder. 10.1.2 Within seven (7) Days after receipt of each monthly
application for payment, the Owner shall give written notice to the
Design-Builder of the Owner’s acceptance or rejection, in whole or in part, of
such application for payment. Within fifteen (15) Days after accepting such
application, the Owner shall pay directly to the Design-Builder the appropriate
amount for which application for payment is made, less amounts previously paid
by the Owner. If such application is rejected in whole or in part, the Owner
shall indicate the reasons for its rejection. If the Owner and the
Design-Builder cannot agree on a revised amount then, within fifteen (15) Days
after its initial rejection in part of such application, the Owner shall pay
directly to the Design-Builder the appropriate amount for those items not
rejected by the Owner for which application for payment is made, less amounts
previously paid by the Owner. Those items rejected by the Owner shall be due and
payable when the reasons for the rejection have been removed. IMPORTANT: A
vertical line in the margin indicates a change has been made to the original
text. Prior to signing, recipients may wish to request from the party producing
the document a “redlined” version Indicating changes to the original text.
Consultation with legal and insurance counsel and careful review of the entire
document are strongly encouraged. ConsensusDOCS 410 • STANDARD DESIGN-BUILD
AGREEMENT AND GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER (Cost of the
Work Plus a Fee with a GMP) Copyright© 2011, ConsensusDOCS LLC. AN INDIVIDUAL
PURCHASE OF THIS DOCUMENT PERMITS THE USER TO PRINT ONE CONTRACT FOR ONE PROJECT
ONLY. YOU MAY ONLY MAKE COPIES OF A COMPLETED DOCUMENT FOR DISTRIBUTION TO
PARTIES IN DIRECT CONNECTION WITH THE SPECIFIC CONSTRUCTION PROJECT. ANY OTHER
USES, INCLUDING COPYING THE DOCUMENT, ARE STRICTLY PROHIBITED. 24

 


[g301551ke05i005.gif]

10.1.3 If the Owner fails to pay the Design-Builder at the time payment of any
amount becomes due, then the Design-Builder may, at any time thereafter, upon
serving written notice that the Work will be stopped within seven (7) Days after
receipt of the notice by the Owner, and after such seven Day period, stop the
Work until payment of the amount owing has been received. 10.1.4 Payments due
but unpaid pursuant to Subparagraph 10.1.2, less any amount retained pursuant to
Paragraphs 10.2 and 10.3 may bear interest from the date payment is due at the
prime rate prevailing at the place of the Project. 10.1.5 The Design-Builder
warrants and guarantees that title to all Work, materials and equipment covered
by an application for payment, whether incorporated in the Project or not, will
pass to the Owner upon receipt of such payment by the Design-Builder, free and
clear of all liens, claims, security interests or encumbrances, hereinafter
referred to as liens. 10.1.6 The Owner’s progress payment, occupancy or use of
the Project, whether in whole or in part, shall not be deemed an acceptance of
any Work not conforming to the requirements of the Contract Documents. 10.1.7
Upon Substantial Completion of the Work, the Owner shall pay the Design-Builder
the unpaid balance of the Cost of the Work, compensation for Design Phase
services and the Design-Builder’s Fee, Jess one-hundred-fifty percent (150%) of
the cost of completing any unfinished items as agreed to between the Owner and
the Design-Builder as to extent and time for completion. The Owner thereafter
shall pay the Design-Builder monthly the amount retained for unfinished items as
each item is completed. 10.1.8 STORED MATERIALS AND EQUIPMENT Unless otherwise
provided in the Contract Documents, applications for payment may include
materials and equipment not yet incorporated into the Work but delivered to and
suitably stored onsite or offsite, including applicable insurance, storage and
costs incurred transporting the materials to an offsite storage facility.
Approval of payment applications for stored materials and equipment stored
offsite shall be conditioned on submission by the Design-Builder of bills of
sale and proof of required insurance, or such other procedures satisfactory to
the Owner to establish the proper valuation of the stored materials and
equipment, the Owner’s title to such materials and equipment, and to otherwise
protect the Owner’s interests therein, including transportation to the site.
10.2 RETAINAGE From each progress payment made prior to the time of Substantial
Completion, the Owner may retain five percent (5 %) of the amount otherwise due
after deduction of any amounts as provided in Paragraph 10.3, and in no event
shall such percentage exceed any applicable statutory requirements. If the Owner
chooses to use this retainage provision: 10.3 ADJUSTMENT OF DESIGN-BUILDER’S
APPLICATION FOR PAYMENT The Owner may adjust or reject an application for
payment or nullify a previously approved Design-Builder application for payment,
in whole or in part, as may reasonably be necessary to protect the Owner from
loss or damage based upon the following, to the extent that the Design-Builder
is responsible under this Agreement: 10.3.1 the Design-Builder’s repeated
failure to perform the Work as required by the Contract Documents; 10.3.2 loss
or damage arising out of or relating to this Agreement and caused by the
Design-Builder to the Owner or Others to whom the Owner may be liable; 10.3.3
the Design-Builder’s failure to properly pay the Design Professional,
Subcontractors or Material Suppliers for labor, materials, equipment or supplies
furnished in connection with the Work, provided that the Owner is making
payments to the Design-Builder in accordance with the terms of this Agreement;
IMPORTANT: A vertical line in the margin indicates a change has been made to the
original text. Prior to signing, recipients may wish to request from the party
producing the document a “redlined” version Indicating changes to the original
text. Consultation with legal and insurance counsel and careful review of the
entire document are strongly encouraged. ConsensusDOCS 410 • STANDARD
DESIGN-BUILD AGREEMENT AND GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER
(Cost of the Work Plus a Fee with a GMP) Copyright© 2011, ConsensusDOCS LLC. AN
INDIVIDUAL PURCHASE OF THIS DOCUMENT PERMITS THE USER TO PRINT ONE CONTRACT FOR
ONE PROJECT ONLY. YOU MAY ONLY MAKE COPIES OF A COMPLETED DOCUMENT FOR
DISTRIBUTION TO PARTIES IN DIRECT CONNECTION WITH THE SPECIFIC CONSTRUCTION
PROJECT. ANY OTHER USES, INCLUDING COPYING THE DOCUMENT, ARE STRICTLY
PROHIBITED. 25

 


[g301551ke05i006.gif]

10.3.4 Defective Work not corrected in a timely fashion; 10.3.5 reasonable
evidence of delay in performance of the Work such that the Work will not be
completed by the Date of Substantial Completion or the Date of Final Completion,
and that the unpaid balance of the GMP is not sufficient to offset any direct
damages that may be sustained by the Owner as a result of the anticipated delay
caused by the Design-Builder; and 10.3.6 reasonable evidence demonstrating that
the unpaid balance of the GMP is insufficient to fund the cost to complete the
Work. 10.3.7 third-party claims involving the Design-Builder or reasonable
evidence demonstrating that third-party claims are likely to be filed unless and
until the Design-Builder furnishes the Owner with adequate security in the form
of a surety bond, letter of credit or other collateral or commitment sufficient
to discharge such claims if established. 10.3.8 No later than seven (7) Days
after receipt of an application for payment, the Owner shall give written notice
to the Design-Builder, at the time of disapproving or nullifying all or part of
an application for payment, stating its specific reasons for such disapproval or
nullification, and the remedial actions to be taken by the Design-Builder in
order to receive payment. When the above reasons for disapproving or nullifying
an application for payment are removed, payment will be promptly made for the
amount previously withheld. 10.4 OWNER OCCUPANCY OR USE OF COMPLETED OR
PARTIALLY COMPLETED WORK 10.4.1 Portions of the Work that are completed or
partially completed may be used or occupied by the Owner when (a) the portion of
the Work is designated in a Certificate of Substantial Completion, (b)
appropriate insurer(s) or sureties consent to the occupancy or use, and (c)
appropriate public authorities authorize the occupancy or use. Such partial
occupancy or use shall constitute Substantial Completion of that portion of the
Work. The Design-Builder shall not unreasonably withhold consent to partial
occupancy or use. The Owner shall not unreasonably refuse to accept partial
occupancy or use, provided such partial occupancy or use is of value to the
Owner. 10.5 FINAL PAYMENT 10.5.1 Final Payment, consisting of the unpaid balance
of the Cost of the Work, compensation for Design Phase services and the
Design-Builder’s Fee, shall be due and payable when the work is fully completed.
Before issuance of final payment, the Owner may request satisfactory evidence
that all payrolls, material bills and other indebtedness connected with the Work
have been paid or otherwise satisfied. 10.5.2 In making final payment the Owner
waives all claims except for: 10.5.2.1 outstanding liens; 10.5.2.2 improper
workmanship or defective materials appearing within one year after the Date of
Substantial Completion; 10.5.2.3 work not in conformance with the Contract
Documents; and 10.5.2.4 terms of any special warranties required by the Contract
Documents. IMPORTANT: A vertical line in the margin indicates a change has been
made to the original text. Prior to signing, recipients may wish to request from
the party producing the document a “redlined” version Indicating changes to the
original text. Consultation with legal and insurance counsel and careful review
of the entire document are strongly encouraged. ConsensusDOCS 410 • STANDARD
DESIGN-BUILD AGREEMENT AND GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER
(Cost of the Work Plus a Fee with a GMP) Copyright© 2011, ConsensusDOCS LLC. AN
INDIVIDUAL PURCHASE OF THIS DOCUMENT PERMITS THE USER TO PRINT ONE CONTRACT FOR
ONE PROJECT ONLY. YOU MAY ONLY MAKE COPIES OF A COMPLETED DOCUMENT FOR
DISTRIBUTION TO PARTIES IN DIRECT CONNECTION WITH THE SPECIFIC CONSTRUCTION
PROJECT. ANY OTHER USES, INCLUDING COPYING THE DOCUMENT, ARE STRICTLY
PROHIBITED. 26

 


[g301551ke05i007.gif]

10.5.3 accepting final payment, the Design-Builder waives all claims except
those previously made in writing and which remain unsettled. ARTICLE 11
INDEMNITY, INSURANCE, BONDS, AND WAIVER OF SUBROGATION 11.1 INDEMNITY 11.1.1 To
the fullest extent permitted by law, the Design-Builder shall indemnify and hold
harmless the Owner, Owner’s officers, directors, members, consultants, agents
and employees (the lndemnitees) from all claims for bodily injury and property
damage (other than to the Work itself and other property required to be insured
under Paragraph 11.5), including reasonable attorneys’ fees, costs and expenses,
that may arise from the performance of the Work, but only to the extent caused
by the negligent acts or omissions of the Design-Builder, Subcontractors or
anyone employed directly or indirectly by any of them or by anyone for whose
acts any of them may be liable. The Design-Builder shall not be required to
indemnify or hold harmless the lndemnitees for any negligent acts or omissions
of the lndemnitees. 11.1.2 To the fullest extent permitted by law, the Owner
shall indemnify and hold harmless the Design-Builder, its officers, directors or
members, Subcontractors or anyone employed directly or indirectly by any of them
or anyone for whose acts any of them may be liable from all claims for bodily
injury and property damage, other than property insured under Paragraph 11.5,
including reasonable attorneys’ fees, costs and expenses, that may arise from
the performance of work by Others, but only to the extent caused by the
negligent acts or omissions of Others. 11.1.3 NO LIMITATION ON LIABILITY In any
and all claims against the lndemnitees by any employee of the Design-Builder,
anyone directly or indirectly employed by the Design-Builder or anyone for whose
acts the Design-Builder may be liable, the indemnification obligation shall not
be limited in any way by any limitation on the amount or type of damages,
compensation or benefits payable by or for the Design-Builder under Workers’
Compensation acts, disability benefit acts or other employee benefit acts. 11.2
DESIGN-BUILDER’S LIABILITY INSURANCE 11.2.1 Prior to the start of the Work, the
Design-Builder shall procure and maintain in force Workers’ Compensation
Insurance, Employers’ Liability Insurance, Business Automobile Liability
Insurance, and Commercial General Liability Insurance (CGL). The CGL policy
shall include coverage for liability arising from premises, operations,
independent contractors, products-completed operations, personal injury and
advertising injury, contractual liability, and broad form property damage. The
Design-Builder’s Employers’ Liability, Business Automobile Liability, and
Commercial General Liability policies, as required in this Subparagraph 11.2.1,
shall be written with at least the following limits of liability: 11.2.1.1
Employers’ Liability Insurance a. Bodily Injury by Accident $500,000 Each
accident b. Bodily Injury by Disease Policy Limit $500,000 c. Bodily Injury by
Disease $500,000 Each employee IMPORTANT: A vertical line in the margin
indicates a change has been made to the original text. Prior to signing,
recipients may wish to request from the party producing the document a
“redlined” version Indicating changes to the original text. Consultation with
legal and insurance counsel and careful review of the entire document are
strongly encouraged. ConsensusDOCS 410 • STANDARD DESIGN-BUILD AGREEMENT AND
GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER (Cost of the Work Plus a Fee
with a GMP) Copyright© 2011, ConsensusDOCS LLC. AN INDIVIDUAL PURCHASE OF THIS
DOCUMENT PERMITS THE USER TO PRINT ONE CONTRACT FOR ONE PROJECT ONLY. YOU MAY
ONLY MAKE COPIES OF A COMPLETED DOCUMENT FOR DISTRIBUTION TO PARTIES IN DIRECT
CONNECTION WITH THE SPECIFIC CONSTRUCTION PROJECT. ANY OTHER USES, INCLUDING
COPYING THE DOCUMENT, ARE STRICTLY PROHIBITED. 27

 


[g301551ke05i008.gif]

11.2.1.2 Business Automobile Liability Insurance a. Each accident $1,000,000
11.2.1.3 Commercial General Liability Insurance a. Each Occurrence $2,000,000 b.
General Aggregate $2,000,000 b. Products/Completed Operations Aggregate
$2,000,000 c. Personal and Advertising Injury Limit $2,000,000 11.2.2 Employers’
Liability, Business Automobile Liability and Commercial General Liability
coverage required under Subparagraph 11.2.1 may be arranged under a single
policy for the full limits required or by a combination of underlying policies
with the balance provided by Excess or Umbrella Liability policies. 11.2.3 The
Design-Builder shall maintain in effect all insurance coverage required under
Subparagraph 11.2.1 with insurance companies lawfully authorized to do business
in the jurisdiction in which the Project is located. If the Design-Builder fails
to obtain or maintain any insurance coverage required under this Agreement, the
Owner may purchase such coverage and charge the expense to the Design-Builder,
or terminate this Agreement. 11.2.4 The policies of insurance required under
Subparagraph 11.2.1 shall contain a provision that the coverage afforded under
the policies shall not be cancelled or allowed to expire until at least thirty
(30) Days’ prior written notice has been given to the Owner. The Design-Builder
shall maintain completed operations liability insurance for one year after
acceptance of the Work, Substantial Completion of the Project, or to the time
required by the Contract Documents, whichever is longer. Prior to commencement
of the Work, the Design-Builder shall furnish the Owner with certificates
evidencing the required coverage. 11.3 PROPERTY INSURANCE 11.3.1 Before the
start of the Work, the Design-Builder shall obtain and maintain a Builder’s Risk
Policy upon the entire Project for the full cost of replacement at the time of
loss. This insurance shall also name the Owner, Subcontractors,
Sub-subcontractors, Material Suppliers and Design Professional as named
insureds. This insurance shall be written as a Builder’s Risk Policy or
equivalent form to cover all risks of physical loss except those specifically
excluded by the policy, and shall insure at least against the perils of fire,
lightning, explosion, windstorm, hail, smoke, aircraft (except aircraft,
including helicopter, operated by or on behalf of Design-Builder) and vehicles,
riot and civil commotion, theft, vandalism, malicious mischief, debris removal,
flood, earthquake, earth movement, water damage, wind damage, testing if
applicable, collapse however caused, and damage resulting from defective design,
workmanship or material, and material or equipment stored offsite, onsite or in
transit. The Design-Builder shall be solely responsible for any deductible
amounts or coinsurance penalties. This policy shall provide for a waiver of
subrogation in favor of the Design-Builder, Subcontractors, Sub-subcontractors,
Material Suppliers and Design Professional. This insurance shall remain in
effect until final payment has been made or until no person or entity other than
the Owner has an insurable interest in the property to be covered by this
insurance, whichever is sooner. Partial occupancy or use of the Work shall not
commence until the Design-Builder has secured the consent of the insurance
company or companies providing the coverage required in this Subparagraph
11.3.1. Prior to commencement of the Work, the Design-Builder shall provide a
copy of the property policy or policies obtained in compliance with this
Subparagraph 11.3.1. IMPORTANT: A vertical line in the margin indicates a change
has been made to the original text. Prior to signing, recipients may wish to
request from the party producing the document a “redlined” version Indicating
changes to the original text. Consultation with legal and insurance counsel and
careful review of the entire document are strongly encouraged. ConsensusDOCS 410
• STANDARD DESIGN-BUILD AGREEMENT AND GENERAL CONDITIONS BETWEEN OWNER AND
DESIGN-BUILDER (Cost of the Work Plus a Fee with a GMP) Copyright© 2011,
ConsensusDOCS LLC. AN INDIVIDUAL PURCHASE OF THIS DOCUMENT PERMITS THE USER TO
PRINT ONE CONTRACT FOR ONE PROJECT ONLY. YOU MAY ONLY MAKE COPIES OF A COMPLETED
DOCUMENT FOR DISTRIBUTION TO PARTIES IN DIRECT CONNECTION WITH THE SPECIFIC
CONSTRUCTION PROJECT. ANY OTHER USES, INCLUDING COPYING THE DOCUMENT, ARE
STRICTLY PROHIBITED. 28

 


[g301551ke05i009.gif]

11.3.2 If the Owner does not intend to purchase the property insurance required
by this Agreement, including all of the coverages and deductibles described
herein, the Owner shall give written notice to the Design-Builder and the Design
Professional before the Work is commenced. The Design-Builder may then provide
insurance to protect its interests and the interests of the Subcontractors and
Sub-subcontractors, including the coverage of deductibles. The cost of this
insurance shall be charged to the Owner in a Change Order. The Owner shall be
responsible for all of Design-Builder’s costs reasonably attributed to the
Owner’s failure or neglect in purchasing or maintaining the coverage described
above. 11.3.2.1 If the Owner does not obtain insurance to cover the risk of
physical loss resulting from Terrorism, the Owner shall give written notice to
the Design-Builder before the Work commences. The Design-Builder may then
provide insurance to protect its interests and the interests of the
Subcontractors and Sub-subcontractors against such risk of loss, including the
coverage of deductibles. The cost of this insurance shall be charged to the
Owner in a Change Order. 11.3.3 Owner and Design-Builder waive all rights
against each other and their respective employees, agents, contractors,
subcontractors and sub-subcontractors, and the Design Professional for damages
caused by risks covered by the property insurance except such rights as they may
have to the proceeds of the insurance and such rights as the Design-Builder may
have for the failure of the Owner to obtain and maintain property insurance in
compliance with Subparagraph 11.3.1. 11.3.4 To the extent of the limits of
Design-Builder’s Commercial General Liability Insurance specified in
Subparagraph 11.2.1 or Zero Dollars ($0.00), whichever is more, the
Design-Builder shall indemnify and hold harmless the Owner against any and all
liability, claims, demands, damages, losses and expenses, including attorneys’
fees, in connection with or arising out of any damage or alleged damage to any
of Owner’s existing adjacent property that may arise from the performance of the
Work, to the extent of the negligent acts or omissions of the Design-Builder,
Subcontractor or anyone employed directly or indirectly by any of them or by
anyone for whose acts any of them may be liable. 11.3.5 RISK OF LOSS Except to
the extent a loss is covered by applicable insurance, risk of loss or damage to
the Work shall be upon the Design-Builder until the Date of Substantial
Completion, unless otherwise agreed to by the Parties. 11.4 OWNER’S INSURANCE
11.4.1 BUSINESS INCOME INSURANCE The Owner may procure and maintain insurance
against loss of use of the Owner’s property caused by fire or other casualty
loss. 11.4.2 OWNER’S LIABILITY INSURANCE The Owner shall either self-insure or
obtain and maintain its own liability insurance for protection against claims
arising out of the performance of this Agreement, including without limitation,
loss of use and claims, losses and expenses arising out of the Owner’s errors or
omissions. 11.5 ADDITIONAL LIABILITY COVERAGE 11.5.1 The Owner shall require
Design-Builder to purchase and maintain liability coverage, primary to Owner’s
coverage under Subparagraph 11.4.2. 11.5.2 If required by Subparagraph 11.5.1,
the additional liability coverage required of the Design-Builder shall be:
[Designate Required Coverage(s)] IMPORTANT: A vertical line in the margin
indicates a change has been made to the original text. Prior to signing,
recipients may wish to request from the party producing the document a
“redlined” version Indicating changes to the original text. Consultation with
legal and insurance counsel and careful review of the entire document are
strongly encouraged. ConsensusDOCS 410 • STANDARD DESIGN-BUILD AGREEMENT AND
GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER (Cost of the Work Plus a Fee
with a GMP) Copyright© 2011, ConsensusDOCS LLC. AN INDIVIDUAL PURCHASE OF THIS
DOCUMENT PERMITS THE USER TO PRINT ONE CONTRACT FOR ONE PROJECT ONLY. YOU MAY
ONLY MAKE COPIES OF A COMPLETED DOCUMENT FOR DISTRIBUTION TO PARTIES IN DIRECT
CONNECTION WITH THE SPECIFIC CONSTRUCTION PROJECT. ANY OTHER USES, INCLUDING
COPYING THE DOCUMENT, ARE STRICTLY PROHIBITED. 29

 


[g301551ke05i010.gif]

X.1 Additional Insured. Owner shall be named as an additional insured on
Design-Builder’s Commercial General Liability Insurance specified, for
operations and completed operations, but only with respect to liability for
bodily injury, property damage or personal and advertising injury to the extent
caused by the negligent acts or omissions of Design-Builder, or those acting on
Design-Builder’s behalf, in the performance of Design-Builder’s Work for Owner
at the Worksite. 2 OCP. Design-Builder shall provide an Owners’ and Contractors’
Protective Liability Insurance (“OCP”) policy with limits equal to the limits on
Commercial General Liability Insurance specified, or limits as otherwise
required by Owner. Any documented additional cost in the form of a surcharge
associated with procuring the additional liability coverage in accordance with
this Subparagraph shall be paid by the Owner directly or the costs may be
reimbursed by Owner to Design-Builder by increasing the Contract Price to
correspond to the actual cost required to purchase and maintain the additional
liability coverage. Prior to commencement of the Work, Design-Builder shall
obtain and furnish to the Owner a certificate evidencing that the additional
liability coverages have been procured. 11.6 ROYALTIES, PATENTS AND COPYRIGHTS
The Design-Builder shall pay all royalties and license fees which may be due on
the inclusion of any patented or copyrighted materials, methods or systems
selected by the Design-Builder and incorporated in the Work. The Design-Builder
shall defend, indemnify and hold the Owner harmless from all suits or claims for
infringement of any patent rights or copyrights arising out of such selection.
The Owner agrees to defend, indemnify and hold the Design-Builder harmless from
any suits or claims of infringement of any patent rights or copyrights arising
out of any patented or copyrighted materials, methods or systems specified by
the Owner. 11.7 PROFESSIONAL LIABILITY INSURANCE The Design-Builder shall
obtain, either itself or through the Design Professional, professional liability
insurance for claims arising from the negligent performance of professional
services under this Agreement, which shall be: General Office Coverage written
for not less than $250,000 per claim and in the aggregate with a deductible not
to exceed $25,000. The Professional Liability Insurance shall include prior acts
coverage sufficient to cover all services rendered by the Design Professional.
This coverage shall be continued in effect for one year(s) after the Date of
Substantial Completion. 11.8 BONDING 11.8.1 Performance and Payment Bonds are
not required of the Design-Builder. Such bonds shall be issued by a surety
admitted in the State in which the Project is located and must be acceptable to
the Owner. 11.8.2 Such Performance Bond shall be issued in the penal sum equal
to one-hundred percent (100%) of the GMP (If there is no GMP, then the agreed
estimated cost of the Project, including design and construction). Not
Applicable agreed estimated construction cost of the Project. Not Applicable
IMPORTANT: A vertical line in the margin indicates a change has been made to the
original text. Prior to signing, recipients may wish to request from the party
producing the document a “redlined” version Indicating changes to the original
text. Consultation with legal and insurance counsel and careful review of the
entire document are strongly encouraged. ConsensusDOCS 410 • STANDARD
DESIGN-BUILD AGREEMENT AND GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER
(Cost of the Work Plus a Fee with a GMP) Copyright© 2011, ConsensusDOCS LLC. AN
INDIVIDUAL PURCHASE OF THIS DOCUMENT PERMITS THE USER TO PRINT ONE CONTRACT FOR
ONE PROJECT ONLY. YOU MAY ONLY MAKE COPIES OF A COMPLETED DOCUMENT FOR
DISTRIBUTION TO PARTIES IN DIRECT CONNECTION WITH THE SPECIFIC CONSTRUCTION
PROJECT. ANY OTHER USES, INCLUDING COPYING THE DOCUMENT, ARE STRICTLY
PROHIBITED. 30

 


[g301551ke05i011.gif]

Such Performance Bond shall cover the cost to complete the Work, but shall not
cover any damages of the type specified to be covered by the insurance pursuant
to Paragraph 11.2 and Paragraph 11.3, whether or not such insurance is provided
or is in an amount sufficient to cover such damages. 11.8.3 The penal sum of the
Payment Bond shall equal the penal sum of the Performance Bond. The
Design-Builder’s Payment Bond for the Project, if any, shall be made available
by the Owner for review and copying by the Subcontractor. 11.8.4 Any increase in
the GMP Price that exceeds 10% in the aggregate shall require a rider to the
Bonds increasing penal sums accordingly. Up to such 10% amount, the penal sum of
the bond shall remain equal to 100% of the GMP or as otherwise provided in
Subparagraph 11.8.2. The Design-Builder shall endeavor to keep its surety
advised of changes within the scope of the initial Agreement potentially
impacting the GMP or the Dates of Substantial Completion or Final Completion,
though the Design-Builder shall require that its surety waives any requirement
to be notified of any alteration or extension of time. ARTICLE 12 SUSPENSION AND
TERMINATION OF THE AGREEMENT AND OWNER’S RIGHT TO PERFORM DESIGN-BUILDER’S
RESPONSIBILITIES 12.1 SUSPENSION BY THE OWNER FOR CONVENIENCE 12.1.1 The Owner
may order the Design-Builder in writing to suspend, delay or interrupt all or
any part of the Work without cause for such period of time as the Owner may
determine to be appropriate for its convenience. 12.1.2 Adjustments caused by
suspension, delay or interruption shall be made for increases in the GMP,
compensation for Design Phase services, the Design-Builder’s Fee or the Date of
Substantial Completion or the Date of Final Completion. No adjustment shall be
made if the Design-Builder is or otherwise would have been responsible for the
suspension, delay or interruption of the Work, or if another provision of this
Agreement is applied to render an equitable adjustment. 12.2 OWNER’S RIGHT TO
PERFORM DESIGN-BUILDER’S OBLIGATIONS AND TERMINATION BY THE OWNER FOR CAUSE
12.2.1 If the Design-Builder persistently fails to perform any of its
obligations under this Agreement, the Owner may, after seven (7) Days’ written
notice, during which period the Design-Builder fails to perform such obligation,
undertake to perform such obligations. The GMP shall be reduced by the cost to
the Owner of performing such obligations. 12.2.2 Upon an additional seven (7)
Days’ written notice to the Design-Builder and the Design-Builder’s surety, if
any, the Owner may terminate this Agreement for any of the following reasons:
12.2.2.1 if the Design-Builder persistently utilizes improper materials or
inadequately qualified workers; 12.2.2.2 if the Design-Builder does not make
proper payment to laborers, Material Suppliers or Subcontractors, provided that
the Owner is making payments to the Design-Builder in accordance with the terms
of this Agreement; 12.2.2.3 if the Design-Builder persistently fails to abide by
the orders, regulations, rules, ordinances or laws of governmental authorities
having jurisdiction; or 12.2.2.4 if the Design-Builder otherwise materially
breaches this Agreement. IMPORTANT: A vertical line in the margin indicates a
change has been made to the original text. Prior to signing, recipients may wish
to request from the party producing the document a “redlined” version Indicating
changes to the original text. Consultation with legal and insurance counsel and
careful review of the entire document are strongly encouraged. ConsensusDOCS 410
• STANDARD DESIGN-BUILD AGREEMENT AND GENERAL CONDITIONS BETWEEN OWNER AND
DESIGN-BUILDER (Cost of the Work Plus a Fee with a GMP) Copyright© 2011,
ConsensusDOCS LLC. AN INDIVIDUAL PURCHASE OF THIS DOCUMENT PERMITS THE USER TO
PRINT ONE CONTRACT FOR ONE PROJECT ONLY. YOU MAY ONLY MAKE COPIES OF A COMPLETED
DOCUMENT FOR DISTRIBUTION TO PARTIES IN DIRECT CONNECTION WITH THE SPECIFIC
CONSTRUCTION PROJECT. ANY OTHER USES, INCLUDING COPYING THE DOCUMENT, ARE
STRICTLY PROHIBITED. 31

 

 


[g301551ke07i001.gif]

If the Design-Builder fails to cure or commence and continue to cure within the
seven (7) Days, the Owner, without prejudice to any other right or remedy, may
take possession of the Worksite and complete the Work utilizing any reasonable
means. In this event, the Design-Builder shall not have a right to further
payment until the Work is completed. 12.2.3 If the Design-Builder files a
petition under the Bankruptcy Code, this Agreement shall terminate if the
Design-Builder or the Design-Builder’s trustee rejects the Agreement or, if
there has been a default, the Design-Builder is unable to give adequate
assurance that the Design-Builder will perform as required by this Agreement or
otherwise is unable to comply with the requirements for assuming this Agreement
under the applicable provisions of the Bankruptcy Code. 12.2.4 In the event the
Owner exercises its rights under Subparagraph 12.2.1 or 12.2.2, upon the request
of the Design-Builder the Owner shall provide a detailed accounting of the cost
incurred by the Owner. 12.3 TERMINATION BY OWNER WITHOUT CAUSE If the Owner
terminates this Agreement other than as set forth in Paragraph 12.2, the Owner
shall pay the Design-Builder for all Work executed and for all proven loss, cost
or expense in connection with the Work, plus all demobilization costs. In
addition, the Design-Builder shall be paid an amount calculated as set forth
below: 12.3.1 If the Owner terminates this Agreement prior to commencement of
the Construction Phase, the Design-Builder shall be paid for the
Design-Builder’s Design Phase services provided to date as set forth in
Subparagraph 7.1.2 and 7.1.3, and a premium as set forth below: No Premium
12.3.2 If the Owner terminates this Agreement after commencement of the
Construction Phase, the Design-Builder shall be paid for the Construction Phase
services provided to date pursuant to Subparagraph 7.2.1 and a premium as set
forth below: No Premium 12.3.3 The Owner shall also pay to the Design-Builder
fair compensation, either by purchase or rental at the election of the Owner,
for all equipment retained. The Owner shall assume and become liable for
obligations, commitments and unsettled claims that the Design-Builder has
previously undertaken or incurred in good faith in connection with the Work or
as a result of the termination of this Agreement. As a condition of receiving
the payments provided under this Article 12, the Design-Builder shall cooperate
with the Owner by taking all steps necessary to accomplish the legal assignment
of the Design-Builder’s rights and benefits to the Owner, including the
execution and delivery of required papers. 12.4 TERMINATION BY THE
DESIGN-BUILDER 12.4.1 Upon seven (7) Days’ written notice to the Owner, the
Design-Builder may terminate this Agreement for any of the following reasons:
12.4.1.1 if the Work has been stopped for a thirty (30) Day period a. under
court order or order of other governmental authorities having jurisdiction; or
b. as a result of the declaration of a national emergency or other governmental
act during which, through no act or fault of the Design-Builder, materials are
not available; IMPORTANT: A vertical line in the margin indicates a change has
been made to the original text. Prior to signing, recipients may wish to request
from the party producing the document a “redlined” version Indicating changes to
the original text. Consultation with legal and insurance counsel and careful
review of the entire document are strongly encouraged. ConsensusDOCS 410 •
STANDARD DESIGN-BUILD AGREEMENT AND GENERAL CONDITIONS BETWEEN OWNER AND
DESIGN-BUILDER (Cost of the Work Plus a Fee with a GMP) Copyright© 2011,
ConsensusDOCS LLC. AN INDIVIDUAL PURCHASE OF THIS DOCUMENT PERMITS THE USER TO
PRINT ONE CONTRACT FOR ONE PROJECT ONLY. YOU MAY ONLY MAKE COPIES OF A COMPLETED
DOCUMENT FOR DISTRIBUTION TO PARTIES IN DIRECT CONNECTION WITH THE SPECIFIC
CONSTRUCTION PROJECT. ANY OTHER USES, INCLUDING COPYING THE DOCUMENT, ARE
STRICTLY PROHIBITED. 32

 


[g301551ke07i002.gif]

12.4.1.2 if the Work is suspended by the Owner for thirty (30) consecutive Days;
12.4.1.3 if the Owner fails to furnish reasonable evidence that sufficient funds
are available and committed for the entire cost of the Project in accordance
with Subparagraph 4.1.3 of this Agreement. 12.4.2 If the Owner has for thirty
(30) Days failed to pay the Design-Builder pursuant to Subparagraph 10.1.2, the
Design-Builder may give written notice of its intent to terminate this
Agreement. If the Design-Builder does not receive payment within seven (7) Days
of giving written notice to the Owner, then upon seven (7) Days’ additional
written notice to the Owner, the Design-Builder may terminate this Agreement.
12.4.3 Upon termination by the Design-Builder in accordance with this
Subparagraph, the Design-Builder shall be entitled to recover from the Owner
payment for all Work executed and for all proven loss, cost or expense in
connection with the Work, plus all demobilization costs and reasonable damages.
In addition, the Design-Builder shall be paid an amount calculated as set forth
either in Subparagraph 12.3.1 or 12.3.2, depending on when the termination
occurs, and Subparagraph 12.3.3. ARTICLE 13 DISPUTE MITIGATION AND RESOLUTION
13.1 WORK CONTINUANCE AND PAYMENT Unless otherwise agreed in writing, the
Design-Builder shall continue the Work and maintain the approved schedules
during any dispute mitigation or resolution proceedings. If the Design-Builder
continues to perform, the Owner shall continue to make payments in accordance
with the Agreement. 13.2 DIRECT DISCUSSIONS If the Parties cannot reach
resolution on a matter relating to or arising out of the Agreement, the Parties
shall endeavor to reach resolution through good faith direct discussions between
the Parties’ representatives, who shall possess the necessary authority to
resolve such matter and who will record the date of first discussions. If the
Parties’ representatives are not able to resolve such matter within five (5)
business Days of the date of first discussion, the Parties’ representatives
shall immediately inform senior executives of the Parties in writing that
resolution was not effected. Upon receipt of such notice, the senior executives
of the Parties shall meet within five (5) business Days to endeavor to reach
resolution. If the dispute remains unresolved after fifteen (15) Days from the
date of first discussion, the Parties shall submit such matter to the dispute
mitigation and dispute resolution procedures selected herein. 13.3 MITIGATION If
the Parties select one of the dispute mitigation procedures provided in this
Paragraph 13.3, disputes remaining unresolved after direct discussions shall be
directed to the selected mitigation procedure. The dispute mitigation procedure
shall result in a nonbinding finding on the matter, which may be introduced as
evidence at a subsequent binding adjudication of the matter, as designated in
Paragraph 13.5. The Parties agree that the dispute mitigation procedure shall
be: (Select only one) X Project Neutral Dispute Review Board IMPORTANT: A
vertical line in the margin indicates a change has been made to the original
text. Prior to signing, recipients may wish to request from the party producing
the document a “redlined” version Indicating changes to the original text.
Consultation with legal and insurance counsel and careful review of the entire
document are strongly encouraged. ConsensusDOCS 410 • STANDARD DESIGN-BUILD
AGREEMENT AND GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER (Cost of the
Work Plus a Fee with a GMP) Copyright© 2011, ConsensusDOCS LLC. AN INDIVIDUAL
PURCHASE OF THIS DOCUMENT PERMITS THE USER TO PRINT ONE CONTRACT FOR ONE PROJECT
ONLY. YOU MAY ONLY MAKE COPIES OF A COMPLETED DOCUMENT FOR DISTRIBUTION TO
PARTIES IN DIRECT CONNECTION WITH THE SPECIFIC CONSTRUCTION PROJECT. ANY OTHER
USES, INCLUDING COPYING THE DOCUMENT, ARE STRICTLY PROHIBITED. 33

 


[g301551ke07i003.gif]

13.3.1 MITIGATION PROCEDURES The Project Neutral/Dispute Review Board shall be
mutually selected and appointed by the Parties and shall execute a retainer
agreement with the Parties establishing the scope of the Project
Neutral’s/Dispute Review Board’s responsibilities. The costs and expenses of the
Project Neutral/Dispute Review Board shall be shared equally by the Parties. The
Project Neutral/Dispute Review Board shall be available to either Party, upon
request, throughout the course of the Project, and shall make regular visits to
the Project so as to maintain an up-to-date understanding of the Project
progress and issues and to enable the Project Neutral/Dispute Review Board to
address matters in dispute between the Parties promptly and knowledgeably. The
Project Neutral/Dispute Review Board is to issue nonbinding finding(s) within
five {5) business Days of referral of the matter to the Project Neutral, unless
good cause is shown. 13.3.2 If the matter remains unresolved following the
issuance of the nonbinding finding by the mitigation procedure or if the Project
Neutral/Dispute Review Board fails to issue nonbinding findings within five (5)
business Days of the referral, the Parties shall submit the matter to the
binding dispute resolution procedure designated in Paragraph 13.5. 13.4
MEDIATION If direct discussions pursuant to Paragraph 13.2 do not result in
resolution of the matter and no dispute mitigation procedure is selected under
Paragraph 13.3, the Parties shall endeavor to resolve the matter by mediation
through the current Construction Industry Mediation Rules of the American
Arbitration Association, or the Parties may mutually agree to select another set
of mediation rules. The administration of the mediation shall be as mutually
agreed by the Parties. The mediation shall be convened within thirty (30)
business Days of the matter first being discussed and shall conclude within
forty-five (45) business Days of the matter first being discussed. Either Party
may terminate the mediation at any time after the first session, but the
decision to terminate shall be delivered in person by the terminating Party to
the non-terminating Party and to the mediator. The costs of the mediation shall
be shared equally by the Parties. 13.5 BINDING DISPUTE RESOLUTION If the matter
remains unresolved after submission of the matter to a mitigation procedure or
to mediation, the Parties shall submit the matter to the binding dispute
resolution procedure selected herein (Designate only one): X Arbitration using
the current Construction Industry Arbitration Rules of the American Arbitration
Association or the Parties may mutually agree to select another set of
arbitration rules. The administration of the arbitration shall be as mutually
agreed by the Parties. Litigation in either the state or federal court having
jurisdiction of the matter in the location of the Project 13.5.1.1 COSTS The
costs of any binding dispute resolution processes shall be borne by the
non-prevailing Party, as determined by the adjudicator of the dispute. 13.5.1.2
VENUE The venue of any binding dispute resolution procedure shall be the
location of the Project unless the Parties agree on a mutually convenient
location. 13.6 MULTIPARTY PROCEEDING The Parties agree that all Parties
necessary to resolve a matter shall be parties to the same dispute resolution
procedure. Appropriate provisions shall be included in all other contracts
relating to the Work to provide for the joinder or consolidation of such dispute
resolution proceedings. 13.7 LIEN RIGHTS. Nothing in this Article shall limit
any rights or remedies not expressly waived by the Design-Builder which the
Design-Builder may have under lien laws. IMPORTANT: A vertical line in the
margin indicates a change has been made to the original text. Prior to signing,
recipients may wish to request from the party producing the document a
“redlined” version Indicating changes to the original text. Consultation with
legal and insurance counsel and careful review of the entire document are
strongly encouraged. ConsensusDOCS 410 • STANDARD DESIGN-BUILD AGREEMENT AND
GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER (Cost of the Work Plus a Fee
with a GMP) Copyright© 2011, ConsensusDOCS LLC. AN INDIVIDUAL PURCHASE OF THIS
DOCUMENT PERMITS THE USER TO PRINT ONE CONTRACT FOR ONE PROJECT ONLY. YOU MAY
ONLY MAKE COPIES OF A COMPLETED DOCUMENT FOR DISTRIBUTION TO PARTIES IN DIRECT
CONNECTION WITH THE SPECIFIC CONSTRUCTION PROJECT. ANY OTHER USES, INCLUDING
COPYING THE DOCUMENT, ARE STRICTLY PROHIBITED. 34

 


[g301551ke07i004.gif]

ARTICLE 14 MISCELLANEOUS PROVISIONS 14.1 ASSIGNMENT Neither the Owner nor the
Design-Builder shall assign its interest in this Agreement without the written
consent of the other except as to the assignment of proceeds. The terms and
conditions of this Agreement shall be binding upon both Parties, their partners,
successors, assigns and legal representatives. Neither Party to this Agreement
shall assign the Agreement as a whole without written consent of the other
except that the Owner may assign the Agreement to a wholly-owned subsidiary of
the Owner when the Owner has fully indemnified the Design-Builder or to an
institutional lender providing construction financing for the Project as long as
the assignment is no Jess favorable to the Design-Builder than this Agreement.
In the event of such assignment, the Design-Builder shall execute all consents
reasonably required. In such event, the wholly-owned subsidiary or lender shall
assume the Owner’s rights and obligations under the Contract Documents. If
either Party attempts to make such an assignment, that Party shall nevertheless
remain legally responsible for all obligations under the Agreement, unless
otherwise agreed by the other Party. 14.2 GOVERNING LAW This Agreement shall be
governed by the law in effect at the location of the Project. 14.3 SEVERABILITY
The partial or complete invalidity of any one or more provisions of this
Agreement shall not affect the validity or continuing force and effect of any
other provision. 14.4 NO WAIVER OF PERFORMANCE The failure of either Party to
insist, in any one or more instances, on the performance of any of the terms,
covenants, or conditions of this Agreement, or to exercise any of its rights,
shall not be construed as a waiver or relinquishment of such term, covenant,
condition or right with respect to further performance. 14.5 TITLES AND
GROUPINGS The titles given to the articles of this Agreement are for ease of
reference only and shall not be relied upon or cited for any other purpose. The
grouping of the articles in this Agreement and of the Owner’s specifications
under the various headings is solely for the purpose of convenient organization
and in no event shall the grouping of provisions, the use of paragraphs or the
use of headings be construed to limit or alter the meaning of any provisions.
14.6 JOINT DRAFTING The Parties to this Agreement expressly agree that this
Agreement was jointly drafted, and that both had opportunity to negotiate its
terms and to obtain the assistance of counsel in reviewing its terms prior to
execution. Therefore, this Agreement shall be construed neither against nor in
favor of either Party, but shall be construed in a neutral manner. 14.7 RIGHTS
AND REMEDIES The Parties’ rights, liabilities, responsibilities and remedies
with respect to this Agreement, whether in contract, tort, negligence or
otherwise, shall be exclusively those expressly set forth in this Agreement.
14.8 OTHER PROVISIONS .1 All savings below the Guaranteed Maximum Price shall
accrue to the Owner. ARTICLE 15 EXISTING CONTRACT DOCUMENTS The Contract
Documents in existence at the time of execution of this Agreement are as
follows: As defined in Subparagraph 2.4.1, the following Exhibits are a part of
this Agreement: IMPORTANT: A vertical line in the margin indicates a change has
been made to the original text. Prior to signing, recipients may wish to request
from the party producing the document a “redlined” version Indicating changes to
the original text. Consultation with legal and insurance counsel and careful
review of the entire document are strongly encouraged. ConsensusDOCS 410 •
STANDARD DESIGN-BUILD AGREEMENT AND GENERAL CONDITIONS BETWEEN OWNER AND
DESIGN-BUILDER (Cost of the Work Plus a Fee with a GMP) Copyright© 2011,
ConsensusDOCS LLC. AN INDIVIDUAL PURCHASE OF THIS DOCUMENT PERMITS THE USER TO
PRINT ONE CONTRACT FOR ONE PROJECT ONLY. YOU MAY ONLY MAKE COPIES OF A COMPLETED
DOCUMENT FOR DISTRIBUTION TO PARTIES IN DIRECT CONNECTION WITH THE SPECIFIC
CONSTRUCTION PROJECT. ANY OTHER USES, INCLUDING COPYING THE DOCUMENT, ARE
STRICTLY PROHIBITED. 35

 


[g301551ke07i005.jpg]

 

EXHIBIT NO. 1 Story Construction Co.’s Schedule of Hourly Rates by
Classification, one page. EXHIBIT NO. 2 Story Construction Co.’s Equipment
Rental Rate Schedule, two pages. This Agreement is entered into as of the date
entered in Article 1. OWNER: NEWLINK GENETICS CORPORATION BY: /s/ Carl Langren
PRINT NAME: Carl Langren PRINT TITLE: VP of Finance DESIGN BUILDER: STORY
CONSTRUCTION CO. BY: /s/ Patrick L. Geary PRINT NAME: Patrick L. Geary PRINT
TITLE: Chief Operating Officer IMPORTANT: A vertical line in the margin
indicates a change has been made to the original text. Prior to signing,
recipients may wish to request from the party producing the document a
“redlined” version Indicating changes to the original text. Consultation with
legal and insurance counsel and careful review of the entire document are
strongly encouraged. ConsensusDOCS 410 • STANDARD DESIGN-BUILD AGREEMENT AND
GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER (Cost of the Work Plus a Fee
with a GMP) Copyright© 2011, ConsensusDOCS LLC. AN INDIVIDUAL PURCHASE OF THIS
DOCUMENT PERMITS THE USER TO PRINT ONE CONTRACT FOR ONE PROJECT ONLY. YOU MAY
ONLY MAKE COPIES OF A COMPLETED DOCUMENT FOR DISTRIBUTION TO PARTIES IN DIRECT
CONNECTION WITH THE SPECIFIC CONSTRUCTION PROJECT. ANY OTHER USES, INCLUDING
COPYING THE DOCUMENT, ARE STRICTLY PROHIBITED. 36

 


[g301551ke07i006.gif]

PROJECT: Tenant Improvements STORY CONSTRUCTION CO. NEWLINK GENETICS CORPORATION
Ames, Iowa EXHIBIT NO. 1 STORY CONSTRUCTION CO. STANDARD LABOR RATES Direct
Personnel Expense for Construction and Pre-Construction Phase Schedule of Hourly
Rates by Classification Project Managers $ 61.00 Project Assistants $ 31.00
Project Engineers $ 42.00 Engineering Interns $ 25.00 Superintendents $ 51.00
Operators $ 46.00* Construction Foremen $ 38.00* Skilled Construction Workers
$ 30.00* Construction Workers $ 24.00* Construction Clerks $ 22.00* * Rates
subject to adjustment for work performed outside of Iowa or structural steel
work. Overtime rate is the above rate x 1.5 37

 

 


[g301551ke09i001.gif]

366067 v1/CO

 


[g301551ke09i002.gif]

2 366067 v1/CO

 

 


[g301551ke11i001.gif]

AMENDMENT NO. 1 TO CONSENSUSDOCS 410 STANDARD DESIGN-BUILD AGREEMENT AND GENERAL
CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER (Where the Basis of Payment is the
Cost of the Work Plus a Fee with a Guaranteed Maximum Price) Pursuant to
Paragraph 3.2 of the Agreement dated November 14, 2011 between the Owner,
NEWLINK GENETICS CORPORATION and the Design-Builder, STORY CONSTRUCTION CO. for
new tenant space in Building 5, Phase 4 (the Project), the Owner and the
Design-Builder desire to establish a Guaranteed Maximum Price (GMP) for the
Work. Therefore, the Owner and the Design-Builder agree as follows: ARTICLE 1
GUARANTEED MAXIMUM PRICE The Design-Builder’s GMP for the Work, Including the
Cost of the Work as defined In Article 8 and the Design-Builder’s Fee as set
forth in Paragraph 7.3, is One Million Two Hundred Eighty-Two Thousand One
Hundred Five Dollars ($ 1,282,105.00). The GMP is for the performance of the
Work in accordance with the documents listed below, which are part of the
Agreement. APPENDIX A- Story Construction Co.’s proposal letter and Scope of
Work dated October 28, 2011, 13 pages. ARTICLE 2 DATE OF SUBSTANTIAL COMPLETION
The Date of Substantial Completion of the Work is Friday, January 27, 2012.
IMPORTANT: A vertical line in the margin indicates a change has been made to the
original text. Prior to signing, recipients may wish to request from the party
producing the document a “redlined” version Indicating changes to the original
text. Consultation with legal and insurance counsel and careful review of the
entire document are strongly encouraged. ConsensusDOCS 410 • STANDARD
DESIGN-BUILD AGREEMENT AND GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER
(Cost of the Work Plus a Fee with a GMP) Copyright© 2011, ConsensusDOCS LLC. AN
INDIVIDUAL PURCHASE OF THIS DOCUMENT PERMITS THE USER TO PRINT ONE CONTRACT FOR
ONE PROJECT ONLY. YOU MAY ONLY MAKE COPIES OF A COMPLETED DOCUMENT FOR
DISTRIBUTION TO PARTIES IN DIRECT CONNECTION WITH THE SPECIFIC CONSTRUCTION
PROJECT. ANY OTHER USES, INCLUDING COPYING THE DOCUMENT, ARE STRICTLY
PROHIBITED. 1

 


[g301551ke11i002.gif]

ARTICLE 3 DATE OF FINAL COMPLETION The Date of Final Completion of the Work Is:
Friday, February 11, 2012, subject to adjustments as provided for In the
Contract Documents. This Amendment is entered into as of November 14, 2011.
OWNER: NEWLINK GENETICS CORPORATION BY: PRINT NAME: PRINT TITLE: DESIGN BUILDER:
STORY CONSTRUCTION CO. BY: PRINT NAME: Patrick L. Geary PRINT TITLE: Chief
Operating Officer IMPORTANT: A vertical line in the margin indicates a change
has been made to the original text. Prior to signing, recipients may wish to
request from the party producing the document a “redlined” version Indicating
changes to the original text. Consultation with legal and insurance counsel and
careful review of the entire document are strongly encouraged. ConsensusDOCS 410
• STANDARD DESIGN-BUILD AGREEMENT AND GENERAL CONDITIONS BETWEEN OWNER AND
DESIGN-BUILDER (Cost of the Work Plus a Fee with a GMP) Copyright© 2011,
ConsensusDOCS LLC. AN INDIVIDUAL PURCHASE OF THIS DOCUMENT PERMITS THE USER TO
PRINT ONE CONTRACT FOR ONE PROJECT ONLY. YOU MAY ONLY MAKE COPIES OF A COMPLETED
DOCUMENT FOR DISTRIBUTION TO PARTIES IN DIRECT CONNECTION WITH THE SPECIFIC
CONSTRUCTION PROJECT. ANY OTHER USES, INCLUDING COPYING THE DOCUMENT, ARE
STRICTLY PROHIBITED. 2

 


[g301551ke11i003.jpg]

APPENDIX A October 28, 2011 Jim Campney NewLink Genetics Corporation 2901 South
Loop Drive, Suite 3900 Ames, Iowa 50010 Re: Phase 4 Build-Out Building 5, Iowa
State University Research Park Ames, Iowa Dear Jim: Please accept our revised
cost plus proposal for the general, mechanical and electrical work to build out
Phase 4 located in Building 5 on the Iowa State University Research Park Campus
in Ames, Iowa. We propose to do the work for the Guaranteed Maximum Price of:
$ 1,282,105.00 Enclosed for your review is our Revised Project Scope of Work
included under this proposal. We propose the following Alternates for your
consideration. 1. Revise Chem Lab HVAC to have one larger system in lieu of two
.. DEDUCT $21,200.00 2. Add duct and diffusers to Shipping and Receiving Area
ADD $10,815.00 With regard to the Alternate No. 01, please note that acceptance
of the alternate will: • Eliminate any diversity in the Chem Lab. If the makeup
air unit or fume hood exhaust fan were to lose airflow, the entire lab would be
required to shut down. • Increase the lead time for equipment delivery. The
current units were released for production on October 24, 2011 with an estimated
lead time of 6 weeks. The revised unit will have a lead time of 10-12 weeks
after release for production. Since the current roof top units have been
released for production, there will be a cost associated with the cancellation
of them. The cancellation cost through October 31, 2011 is included in the
deduct presented for Alternate No.01. If the decision to accept our proposal,
including Alternate No. 01, is extended beyond October 31, 2011, the value of
the deduct will be reduced accordingly to account for the actual cancellation
cost determined at the time of cancellation. Please let us know if you have any
questions regarding our revised proposal or revised scope of work. We are eager
to get started with the Work for this project. Sincerely, STORY CONSTRUCTION CO.
/s/ Jamie A. Rochleau Jamie A. Rochleau Project Manager Enclosures cc: Carl
Langren, NewLink Genetics Corporation Pat Geary, Story Construction Co.

 


[g301551ke11i004.gif]

Phase 4 Build-Out Ames, Iowa Based upon Drawings A1.0 dated October .1825, 2011,
A1.1 dated October 7, 2011, A6.0 dated October 5, 2011, Conference Room Cabinet
Elevation and Section dated October 11, 2011, Plastic Laminate Sill Section
dated October 12, 2011, all prepared by Story Design Ltd.; Building 5, Phase 2
As-Built Reference Drawings G1.0, SP0.1, SP0.2, SPD0.1, SP1.1, SP2.1, SP3.1,
SP4.1, SP5.1, S1.1, S1.2, S1.3, S2.1, S5.1, S5.2, S5.3, S9.1, A0.1, A1.1, A3.1,
A4.1, A6.1, A7.1, A8.1, P0.1, P1.1, P1.3, M1.1, M4.1, ES1.0, E1.1, E1.2, and
E4.1 provided by the Iowa State University Research Park Corporation; Project
Manual Specifications prepared jointly by Story Construction Co. and Story
Design Ltd.; and the following Scope of Work dated October 21 28, 2011, prepared
by Story Construction Co. Project Size: 13,822 square feet total. Project Scope
Inclusions: Division 1 General Requirements 1. Building Permit and Plan Review
Fee. 2. The following Allowances: a. $2,500 for floor patching at perimeter of
exterior walls for finish floor installation. b. $25,000 for door access
hardware to include key fobs, magnetic locks, key pads, etc. c.b ,$5,000 for
prepping, priming and finish painting screen wall structure. 3. Concrete
testing. 4. Architectural and Structural Design Services. 5. Temporary sanitary
facilities. 6. Cell phone use charges for construction. 7. RA filters for
existing AHU for temporary conditioning of the space during construction 8.
Disposal fees. 9. Supervision and project management. 10. Temporary enclosures
for exterior openings to jobsite. 11. Snow and ice removal for Contractor access
to jobsite. 12. Equipment and tools. 13. Progress and Final cleaning. 14.
As-built Drawings and O&M Manuals 15. Pertinent Owner and Tenant Training 16.
One year warranty from date of substantial completion. Division 2 Selective
Demolition 1. Concrete Slab on Grade a. Saw-cut and remove openings in existing
slab on grade to accommodate rough-in of underground plumbing and electrical
systems. 2. Roof Related a. Remove existing radiused screenwall panels and
associated screenwall structural framing for installation of new RTU’s and
screenwall. b. Remove existing fully adhered membrane roofing, recovery board,
insulation and metal deck for new screenwall structural supports, exhaust fans
and RTU’s. 3. Gypsum Board and Framing

 


[g301551ke11i005.gif]

a. Remove existing gypsum board, light gage metal framing, spray foam insulation
and exterior wall sheathing at Phase 1/Phase 2 party wall to accommodate new
door frame at Corridor 5501. Division 3 Cast In Place Concrete 1. Concrete Slab
n Grade a. Infill demolished openings with 4” slab on grade concrete reinforced
witn Propex #300 Fibermesh. All slab on grade concrete to be 4000 psi ready mix.
b. 4” layer of granular material under slab on grade. c. Fine grade, 15 mil
vapor hbarrier (Stego-type), reinforce with #3 dowels at 3’-0” on center, pour,
trowel finish, saw cut as needed and curing of concrete slab on grade. 2.
Special Concrete Finishing a. Seal existing concrete floor at Elect/Phone 5590
b. Grinding and polish existing concrete floors at Corridor 5501 and Autoclave
5605. 3. Winter Construction Costs a. Heated concrete for all slab on grade is
included. Division 4 Not applicable to this project. Division 5 Structural Steel
1. W shape sterl beams for new RTU structural support. Modify existing steel
joists as necessary to support two new roof top units. 2. Tube steel columns
with top and bottom angle for screenwall support 3. Miscellaneous framing angles
beneath existing roof deck for screenwall structural support, exhaust fan and
RTU opening deck support. Division 6 Rough Carpentry 1. 2x wood blocking in the
walls for plastic laminate window sills, plastic laminate and laboratory
casework, countertop supports and shelving, door hardware and fire protection
specialties. Custom Casework 1. Conference Room a. Plastic laminate base
cabinets. b. Plastic laminate countertops. c. Base cabinets have 1 or 2 doors, 1
adjustable shelf and 1 or 2 drawers. d. Cabinet doors and drawer fronts to
receive 3 mil edge banding. 1. Countertop nosing shall be plastic laminate.
Window Sills c.a. Plastic laminate sill with plastic laminate apron Division 7
Insulation 1. Open cell spray foam in the exterior studded walls. 2. Sound batt
insulation in all interior walls. IMPORTANT: A vertical line in the margin
indicates a change has been made to the original text. Prior to signing,
recipients may wish to request from the party producing the document a
“redlined” version Indicating changes to the original text. Consultation with
legal and insurance counsel and careful review of the entire document are
strongly encouraged. ConsensusDOCS 410 • STANDARD DESIGN-BUILD AGREEMENT AND
GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER (Cost of the Work Plus a Fee
with a GMP) Copyright© 2011, ConsensusDOCS LLC. AN INDIVIDUAL PURCHASE OF THIS
DOCUMENT PERMITS THE USER TO PRINT ONE CONTRACT FOR ONE PROJECT ONLY. YOU MAY
ONLY MAKE COPIES OF A COMPLETED DOCUMENT FOR DISTRIBUTION TO PARTIES IN DIRECT
CONNECTION WITH THE SPECIFIC CONSTRUCTION PROJECT. ANY OTHER USES, INCLUDING
COPYING THE DOCUMENT, ARE STRICTLY PROHIBITED. 2

 


[g301551ke11i006.gif]

Fire Resistive Joint Systems 1. At tops of exterior wall along Gridline X from
Gridline 6 to Gridline 11. 2. At tops of exterior wall along Gridline A from
Gridline 9 to Gridline 11. 3. At tops of exterior wall along Gridline 9 from
Gridline A to north wall of Corridor 5501. 4. At perimeter of Chem Lab 5620 and
Chem Star. 5625 as indicated on drawings (Wall Types A1 and B1). 5. At perimeter
of Autoclave 5605. Vapor Retarders 1. Over open cell spray foam at exterior
walls. Manufactured Metal Wall Panels 1. Over screenwall structural supports to
screen new RTU’s from ground view. Membrane Roofing 1. Flash new screenwall,
plumbing vent, exhaust curb, RTU curb and electrical roof penetrations into
existing fully adhered EPDM roof. Caulking 1. Perimeter of all plastic laminate
window sills. 2. Plastic laminate and lLboratory casework to gypsum board wall
joints. 3. Plastic laminate and lLaboratory countertop and splash to gypsum
board wall joints. 4. Gypsum board wall to aluminum window joints at head, sill
and jamb conditions. Division 8 Doors and Hardware 1. Hollow Metal Frames as
indicated in Contract Documents. 2. Wood Doors as indicated in Contract
Documents. 3. Door Hardware as indicated in Hardware Schedule in Section 08 7100
“Door Hardware”. 4. Includes electrified hardware at one single door opening and
one double door openings as part of Hardware Allowance. Aluminum Storefront,
Windows and Glazing 1. Aluminum Entrances and Storefronts a. Temporary removal
and replacement of existing exterior entrance to Corridor 5501. 2. Glazing a.
Door Glazing i. 1/4” glazing in 4” x 24” lights. ii. 1/4” glazing in 24” x 24”
lights. iii. ¼” glazing in sidelight frames Division 9 Gypsum Board Systems 1.
Non-Structural Metal Stud Framing a 3-5/8” light gage metal stud framing as
indicated in Contract Documents. All wall framing to extend to the structure
above. b. a. 6” light gage metal stud framing as indicated in Contract
Documents. All wall framing to extend to the structure above. IMPORTANT: A
vertical line in the margin indicates a change has been made to the original
text. Prior to signing, recipients may wish to request from the party producing
the document a “redlined” version Indicating changes to the original text.
Consultation with legal and insurance counsel and careful review of the entire
document are strongly encouraged. ConsensusDOCS 410 • STANDARD DESIGN-BUILD
AGREEMENT AND GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER (Cost of the
Work Plus a Fee with a GMP) Copyright© 2011, ConsensusDOCS LLC. AN INDIVIDUAL
PURCHASE OF THIS DOCUMENT PERMITS THE USER TO PRINT ONE CONTRACT FOR ONE PROJECT
ONLY. YOU MAY ONLY MAKE COPIES OF A COMPLETED DOCUMENT FOR DISTRIBUTION TO
PARTIES IN DIRECT CONNECTION WITH THE SPECIFIC CONSTRUCTION PROJECT. ANY OTHER
USES, INCLUDING COPYING THE DOCUMENT, ARE STRICTLY PROHIBITED. 3

 


[g301551ke11i007.gif]

c. b. Light gage metal framing at bulkheads where indicated in Contract
Documents. All Bulkhead framing to extend to the structure above. 2. Gypsum
Board a. Gypsum board hanging, taping and finishing as indicated in Contract
Documents. b. Gypsum board returned to head and jambs at all window openings. c.
Gypsum board control joints as needed. d. All exposed gypsum board to have a
smooth “Level 4” finish. Acoustical Ceilings 1. Acoustical Ceilings as indicated
in Contract Documents. Floor Coverings 1. Resilient Flooring a. 12”x12” Vinyl
Composition Tile as indicated in Contract Documents. b. Includes all glues,
transition strips, tack strips and installation. c. Includes patching of
perimeter walls as part of Patching Allowance. 2. Resilient Base and Accessories
a. 4” vinyl base on all gypsum board walls. b. Includes all glues and
installation 3. Carpeting a. Carpet Tile as indicated in Contract Documents. b.
Includes all glues, transition strips and installation. c. Includes patching of
perimeter walls as part of Patching Allowance. Painting 1. Exterior Painting a.
Includes painting of screenwall structural supports as part of Painting
Allowance. 2. Interior Wall & Bulkhead Painting as indicated in Contract
Documents. 3. Painting Hollow Metal Frames as indicated in Contract Documents.
Division 10 Fire Protection Specialties 1. Provide 1 fire extinguisher with
bracket, 1 extinguisher with rated semi-recessed cabinet, and 5 extinguishers
with non-rated semi-recessed cabinets. Division 12 Window Treatments 1. Bali
S3000 one inch aluminum mini blinds at 75 exterior window locations. Division 13
Not applicable to this project. Division 14 Not applicable to this project.
Division 15 Fire Sprinkler System 1. Modify existing wet piped fire sprinkler
system to provide fire protection coverage as required by NFPA 13 (2002
Edition), the local authority, all applicable codes and the Contract Documents.
IMPORTANT: A vertical line in the margin indicates a change has been made to the
original text. Prior to signing, recipients may wish to request from the party
producing the document a “redlined” version Indicating changes to the original
text. Consultation with legal and insurance counsel and careful review of the
entire document are strongly encouraged. ConsensusDOCS 410 • STANDARD
DESIGN-BUILD AGREEMENT AND GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER
(Cost of the Work Plus a Fee with a GMP) Copyright© 2011, ConsensusDOCS LLC. AN
INDIVIDUAL PURCHASE OF THIS DOCUMENT PERMITS THE USER TO PRINT ONE CONTRACT FOR
ONE PROJECT ONLY. YOU MAY ONLY MAKE COPIES OF A COMPLETED DOCUMENT FOR
DISTRIBUTION TO PARTIES IN DIRECT CONNECTION WITH THE SPECIFIC CONSTRUCTION
PROJECT. ANY OTHER USES, INCLUDING COPYING THE DOCUMENT, ARE STRICTLY
PROHIBITED. 4

 


[g301551ke11i008.gif]

Plumbing and Mechanical 1. All plumbing and mechanical design, applicable
permits and fees. 2. All plumbing and mechanical as-built drawings and operation
and maintenance manuals. Lab Area Plumbing 1. Underground waste and vent piping
to be PVC DWV. a. Underground waste and vent piping from Autoclave Room to SV
cast iron. 2. Above ground waste and vent piping to be no-hub cast iron. 3.
Water piping to be Type L copper. 4. Natural gas piping to be black steel pipe.
5. Water and sanitary connections to the following fixtures as applicable: a.
(13) Lab sinks- sinks furnished by others. b. (8) Fume hoods- fumehoods
furnished by others. c. (1) Emergency eyewash d. (1) Combination emergency
shower and eyewash e. (2) Floor drains f. (4;2) Floor sinks 6. Water and natural
gas piping to the autoclave. 7. 6. Tie-in for water piping located in the
Shipping/Receiving Area. 8.8. Fiberglass insulation. Hydronic Piping 1. Hydronic
piping to be as follows: a. 2” and below: Type L copper. b. Above 2”: Schedule
10 Victaulic pipe and fittings. 2. Piping and coil connections to hot water
heating coils listed in HVAC scope. 3. Tie-in for water piping located in
Shipping/Receiving area. 4. Fiberglass insulation. Lab Gases 1. Piping to be
cleaned and capped Type L copper with cleaned and bagged fittings. 2. Compressed
air and vacuum piping to eight (8) fume hoods. 3. (1) CO2 piping drop similar to
last phase in Clean Cell Culture. 4. {1) CO2 piping drop similar to last phase
in Dirty Cell Culture. HVAC 1. All ductwork will be galvanized steel and
constructed to SMACNA standards. 2. Externally insulated ductwork from existing
supply air main to VAV boxes listed below. 3. Ductwork and motorized damper for
temporary heating/cooling of Shipping/Receiving area. Lab Area HVAC 1. Chemistry
Lab a. (2) Make-up air units with DX cooling, electric heat and 30% efficiency
filters complete with roof curbs. b. (2) Hydronic duct mounted heating coils. c.
(2) Exhaust fans for fume hoods. d. (1) Exhaust fan for Chemical Storage Room.
e. Venting for six flammable cabinets. f. Externally insulated ductwork. g.
Diffusers. h. DDC Controls. 2. Freezer & LN Storage a. VAV box with hot water
heating coil. b. Internally insulated ductwork. c. Diffusers. d. DOC Controls.
IMPORTANT: A vertical line in the margin indicates a change has been made to the
original text. Prior to signing, recipients may wish to request from the party
producing the document a “redlined” version Indicating changes to the original
text. Consultation with legal and insurance counsel and careful review of the
entire document are strongly encouraged. ConsensusDOCS 410 • STANDARD
DESIGN-BUILD AGREEMENT AND GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER
(Cost of the Work Plus a Fee with a GMP) Copyright© 2011, ConsensusDOCS LLC. AN
INDIVIDUAL PURCHASE OF THIS DOCUMENT PERMITS THE USER TO PRINT ONE CONTRACT FOR
ONE PROJECT ONLY. YOU MAY ONLY MAKE COPIES OF A COMPLETED DOCUMENT FOR
DISTRIBUTION TO PARTIES IN DIRECT CONNECTION WITH THE SPECIFIC CONSTRUCTION
PROJECT. ANY OTHER USES, INCLUDING COPYING THE DOCUMENT, ARE STRICTLY
PROHIBITED. 5

 


[g301551ke11i009.gif]

3. Autoclave a. VAV box with hot water heating coil. b. Internally insulated
ductwork. c. Diffusers. d. DDC Controls. 4.3. Instrument 1 & 2. a. VAV box with
hot water heating coil. b. Internally insulated ductwork. c. Diffusers. d. DDC
Controls. 5.4. Tumor Immunology & Bioassays Lab a. (3) VAV boxes with hot water
heating coils. b. Internally insulated ductwork. c. Diffusers. d. DOC Controls.
6. 5. Workspace a. (2) VAV boxes with hot water heating coils. b. Internally
insulated ductwork. c. Diffusers. d. DDC Controls. 7 6. Clean Cell Culture a.
(1) Roof mounted exhaust fan ducted to hood located over sink. b.a. (1) VAV box
with hot water heating coil. c.b. Internally insulated ductwork. d c. Diffusers.
ed. DDC Controls. 87. Dirty Cell Culture a. (1) Roof mounted exhaust fan ducted
to hood located over sink. b.a. (1) VAV box with hot water heating coil. c.b.
Internally insulated ductwork. d c. Diffusers. ed. DDC Controls. 9 8. Open
Office HVAC a. Open Office i. (4) VAV boxes with hot water heating coils. ii.
Internally insulated ductwork. iii. Diffusers. iv. DDC Controls.\ b. Conference
Room i. VAV Box with hot water heating coil. ii. Internally insulated ductwork.
iii. Diffusers. iv. DDC Controls. cb. Corridor i. VAV box with hot water heating
coil. ii. Internally insulated ductwork. iii.Diffusers iv. DDC Controls Division
16 Electrical 1. All electrical design, applicable permits and fees. 2. All
electrical as-built drawings and operation and maintenance manuals. IMPORTANT: A
vertical line in the margin indicates a change has been made to the original
text. Prior to signing, recipients may wish to request from the party producing
the document a “redlined” version Indicating changes to the original text.
Consultation with legal and insurance counsel and careful review of the entire
document are strongly encouraged. ConsensusDOCS 410 • STANDARD DESIGN-BUILD
AGREEMENT AND GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER (Cost of the
Work Plus a Fee with a GMP) Copyright© 2011, ConsensusDOCS LLC. AN INDIVIDUAL
PURCHASE OF THIS DOCUMENT PERMITS THE USER TO PRINT ONE CONTRACT FOR ONE PROJECT
ONLY. YOU MAY ONLY MAKE COPIES OF A COMPLETED DOCUMENT FOR DISTRIBUTION TO
PARTIES IN DIRECT CONNECTION WITH THE SPECIFIC CONSTRUCTION PROJECT. ANY OTHER
USES, INCLUDING COPYING THE DOCUMENT, ARE STRICTLY PROHIBITED. 6

 


[g301551ke11i010.gif]

3. Temporary power and lighting. 4. All work to be performed per N.E.C. codes
current in this area. 5. All systems to be ground per N.E.C. codes. Switchgear
1. (32,) 200 amp main breaker panels fed from the meter stack on the back dock
area, panels to be 277/480 volt, 3 phase, 4 wire. 2. {1) 75 KVa transformer and
{1) 200 amp 120/208 volt panel 3 phase 4 wire. Devices 1. All devices to be 20
amp specification grade. 2. Conference Room to have one (1) floor box. 32. Open
Office Area to be fed by power poles and wall connections. 43 Owner/Architect to
select device colors. Lighting 1. Open Office Area’s to be 2x4 indirect
lighting. 2. Conference Room to have recessed can lights and 2x4 indirect
lighting. 32 Other areas to be 2x4 acrylic grid type lights. 43. Lights in
Shipping/Receiving are to be 2x4 high bay type lights. 54 Exit and emergency
lights as required by City of Ames. Communications 1. (4824) Data jacks. 2. (1)
4824 port patch panel. 3. (1) Data rack. 4. Wiring to electrical closet. 5. All
jacks tested and labeled per NewLink Genetics. Security 1. Rough-in with conduit
and boxes. Fire Alarm 1. Addressable system by Notifier. 2. All fire alarm plans
approved by Iowa State Fire Marshall. Voluntarv- Alternate — Laboratory
Casework, Countertops, Shelving and Fume Hoods: 1. Based upon Drawings A1.0,
A3.0 and A3.1 dated October 18, 2011 and prepared by Story Design Ltd. 2. (1)
Lot of Kewaunee Steel Base Cabinets/Casework Style 01. Colors selected from
Kewaunee’s full color palette (16 choices). 3. (1) Lot of Durcon Laboratory
Epoxy Resin Countertops, Sinks and Watersaver Hot & Cold water fixtures 4. (1)
Lot of phenolic Resin Countertop Shelves/Supports on Islands including service
utility chases for these islands. 5. (1) Lot of wall shelving including
standards, brackets, and phenolic resin shelving. 6. (8) Kewaunee Scientific H05
General Purpose Fume Hoods. 7. Shop Drawings. Note: All Divisions Alternate
manufacturers may be substituted for any manufacturers listed in this scope of
work, on the drawings or in the specifications. Project Scope Exclusions: All
Divisions IMPORTANT: A vertical line in the margin indicates a change has been
made to the original text. Prior to signing, recipients may wish to request from
the party producing the document a “redlined” version Indicating changes to the
original text. Consultation with legal and insurance counsel and careful review
of the entire document are strongly encouraged. ConsensusDOCS 410 • STANDARD
DESIGN-BUILD AGREEMENT AND GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER
(Cost of the Work Plus a Fee with a GMP) Copyright© 2011, ConsensusDOCS LLC. AN
INDIVIDUAL PURCHASE OF THIS DOCUMENT PERMITS THE USER TO PRINT ONE CONTRACT FOR
ONE PROJECT ONLY. YOU MAY ONLY MAKE COPIES OF A COMPLETED DOCUMENT FOR
DISTRIBUTION TO PARTIES IN DIRECT CONNECTION WITH THE SPECIFIC CONSTRUCTION
PROJECT. ANY OTHER USES, INCLUDING COPYING THE DOCUMENT, ARE STRICTLY
PROHIBITED. 7

 


[g301551ke11i011.gif]

Exclusions 1. Builder’s Risk Insurance. 2. Performance and payment bonds. 3.
Penalties or liquidated damages. 4. Davis-Bacon Wage Rates. 5. Land cost and
financing. 6. Removal and disposal of any and all hazardous materials currently
onsite such as asbestos, lead paint, buried tanks, etc. 7. Owner provided
equipment and/or existing equipment including: -80 freezers, flammable cabinets,
biological safety cabinets, incubators, fridges/freezers, etc. 8. Handling and
installation of Tenant furnished equipment. 9. Relocation of Tenant furnished
equipment. 10. Costs associated with LEED or building commissioning. 11. Site
sign. 12. Costs associated with imported sand for concrete mixes that is free of
churl, coal, lignite, iron, etc. 13. Termite treating of subgrade soils and
termite control. 14. Sealant at existing and new concrete expansion, isolation
and construction joints. 15. Plywood sheathing on interior walls of Voice/Data
Room. 16. Building furnishings (Desks, chairs, tables, cubicles, tv’s, filing
cabinets, fitness equipment, etc.). 17. Food service equipment, dishwasher,
refrigerator, microwave, range, kitchen hoods and kitchen hood fire suppression.
18. Vacuum Pump Equipment. 19. Air Compressor Equipment. 20. CO2 System
Equipment. 21. Dl Water System for Autoclave. 22. Rework to existing ductwork.
23. Grease interceptor to serve the Breakroom. 24. Central vacuum system
including piping and equipment. 25. Interior or exterior building mounted
security cameras and exterior pole mounted security cameras including conduit
and wiring. 26. Lightning protection. 27. Generator or UPS. 28. Security system,
devices and equipment. 29. Phone system and equipment. 30. Sound systems
including conduit and wiring. 31. Anything not listed in inclusions. IMPORTANT:
A vertical line in the margin indicates a change has been made to the original
text. Prior to signing, recipients may wish to request from the party producing
the document a “redlined” version Indicating changes to the original text.
Consultation with legal and insurance counsel and careful review of the entire
document are strongly encouraged. ConsensusDOCS 410 • STANDARD DESIGN-BUILD
AGREEMENT AND GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER (Cost of the
Work Plus a Fee with a GMP) Copyright© 2011, ConsensusDOCS LLC. AN INDIVIDUAL
PURCHASE OF THIS DOCUMENT PERMITS THE USER TO PRINT ONE CONTRACT FOR ONE PROJECT
ONLY. YOU MAY ONLY MAKE COPIES OF A COMPLETED DOCUMENT FOR DISTRIBUTION TO
PARTIES IN DIRECT CONNECTION WITH THE SPECIFIC CONSTRUCTION PROJECT. ANY OTHER
USES, INCLUDING COPYING THE DOCUMENT, ARE STRICTLY PROHIBITED. 8

 

 